[exhibit101updated001.jpg]
Execution Version Published Deal CUSIP: 938836AE3 Published Revolving Facility
CUSIP: 938836AF0 AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 19, 2019
AMONG WASHINGTON GAS LIGHT COMPANY, THE LENDERS PARTIES HERETO, WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, BRANCH BANKING AND TRUST
COMPANY, MUFG BANK, LTD. AND TD BANK, N.A., AS CO-SYNDICATION AGENTS, AND WELLS
FARGO SECURITIES, LLC, BB&T CAPITAL MARKETS, MUFG BANK, LTD. AND TD SECURITIES
(USA) LLC AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS 12240383v6 24740.00125



--------------------------------------------------------------------------------



 
[exhibit101updated002.jpg]
TABLE OF CONTENTS Page ARTICLE I
INTERPRETATION........................................................................................
1 1.1
Definitions..............................................................................................................
1 1.2 Accounting Terms
................................................................................................
28 1.3 Other Interpretive Provisions
...............................................................................
28 1.4 Rates
.....................................................................................................................
29 1.5 Divisions
..............................................................................................................
29 ARTICLE II CREDIT FACILITY
......................................................................................
30 2.1 The Facility
..........................................................................................................
30 2.2 Loans
....................................................................................................................
31 2.3 Funding by Lenders; Disbursement to the Borrower
........................................... 34 2.4 Fees
......................................................................................................................
35 2.5 Reductions in Aggregate Commitments; Increases in Aggregate Commitments
.......................................................................................................
36 2.6 Extension Option
.................................................................................................
37 2.7 Repayments; Optional Principal Prepayments
..................................................... 38 2.8 Changes in Interest
Rate, etc
................................................................................
39 2.9 Rates Applicable After Default
............................................................................ 39
2.10 Method of Payment
..............................................................................................
39 2.11 Evidence of Indebtedness
....................................................................................
40 2.12 Telephonic Notices
..............................................................................................
41 2.13 Interest Payment Dates; Interest and Fee Basis
................................................... 41 2.14 Notification of
Loans, Interest Rates, Prepayments and Commitment
Reductions............................................................................................................
42 2.15 Lending Installations
............................................................................................
42 2.16 Non-Receipt of Funds by the Administrative Agent
........................................... 42 2.17 Maximum Interest
Rate........................................................................................
43 2.18 Increased Costs; Change in Circumstances; Illegality
......................................... 43 2.19 Taxes
....................................................................................................................
46 2.20 Compensation
......................................................................................................
50 2.21 Mitigation Obligations; Replacement of Lenders
................................................ 51 2.22 Defaulting Lenders
...............................................................................................
52 ARTICLE III LETTERS OF CREDIT
.................................................................................
55 3.1 Issuance
................................................................................................................
55 3.2 Notices
.................................................................................................................
56 3.3
Participations........................................................................................................
57 3.4 Reimbursement
....................................................................................................
57 3.5 Payment by Revolving Loans
..............................................................................
58 3.6 Payment to Lenders
..............................................................................................
59 3.7 Obligations Absolute
...........................................................................................
59 3.8 Cash Collateral Account
......................................................................................
61 -i- 12240383v6 24740.00125



--------------------------------------------------------------------------------



 
[exhibit101updated003.jpg]
TABLE OF CONTENTS (continued) Page 3.9 The Issuing Bank
.................................................................................................
61 3.10 Effectiveness
........................................................................................................
62 3.11 Reporting of Letter of Credit Information and L/C Commitment
....................... 62 ARTICLE IV CONDITIONS PRECEDENT
....................................................................... 62 4.1
Conditions to Restatement Date
........................................................................... 62
4.2 Conditions to All Credit Extensions
.................................................................... 64 ARTICLE
V REPRESENTATIONS AND WARRANTIES ..............................................
64 5.1 Corporate Existence
.............................................................................................
64 5.2 Financial Condition
..............................................................................................
64 5.3 Litigation
..............................................................................................................
65 5.4 No Breach
............................................................................................................
65 5.5 Corporate Action
..................................................................................................
65 5.6 Regulatory Approval
............................................................................................
65 5.7 Regulations U and X
............................................................................................
66 5.8 Pension and Welfare Plans
...................................................................................
66 5.9 Accuracy of Information
......................................................................................
66 5.10 Taxes
....................................................................................................................
67 5.11 Environmental Warranties
...................................................................................
67 5.12 Investment Company Act
....................................................................................
68 5.13 Subsidiaries
..........................................................................................................
68 5.14 Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
................ 68 5.15 EEA Financial Institution
....................................................................................
69 ARTICLE VI COVENANTS
...............................................................................................
69 6.1 Financial Statements
............................................................................................
69 6.2 Litigation
..............................................................................................................
71 6.3 Corporate Existence, Compliance with Laws, Taxes, Examination of Books,
Insurance, etc
...........................................................................................
71 6.4 Use of Proceeds
....................................................................................................
72 6.5 Environmental Covenant
.....................................................................................
72 6.6 Financial Covenant
..............................................................................................
72 6.7 Local Regulatory Commission Approval
............................................................ 72 6.8 Beneficial
Ownership Certification
..................................................................... 73 6.9
Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
.......................................................................................................
73 6.10 Negative Pledge
...................................................................................................
73 6.11 Subsidiary Debt Limitation
..................................................................................
73 6.12 Change of Business
..............................................................................................
73 6.13 Fundamental Changes
..........................................................................................
73 -ii- 12240383v6 24740.00125



--------------------------------------------------------------------------------



 
[exhibit101updated004.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE VII EVENTS OF DEFAULT
...............................................................................
74 ARTICLE VIII REMEDIES, WAIVERS AND AMENDMENTS
........................................ 76 8.1 Remedies Upon Event of Default
........................................................................ 76 8.2
Amendments
........................................................................................................
77 8.3 Preservation of Rights
..........................................................................................
78 ARTICLE IX GENERAL PROVISIONS
............................................................................ 78
9.1 Survival of Representations
.................................................................................
78 9.2 Governmental Regulation
....................................................................................
79 9.3 Headings
..............................................................................................................
79 9.4 Entire Agreement
.................................................................................................
79 9.5 Several Obligations; Benefits of this Agreement
................................................. 79 9.6 Expenses;
Indemnification
...................................................................................
79 9.7 Numbers of Documents
.......................................................................................
80 9.8 Accounting
...........................................................................................................
80 9.9 Severability of Provisions
....................................................................................
81 9.10 Nonliability of Lenders; No Advisory or Fiduciary Responsibility
.................... 81 9.11 Confidentiality
.....................................................................................................
82 9.12 Disclosure
............................................................................................................
82 9.13 Rights Cumulative
...............................................................................................
82 9.14 Co-Syndication Agents
........................................................................................
82 9.15 Acknowledgment and Consent to Bail-In of EEA Financial Institutions
............ 82 9.16 Certain ERISA Matters
........................................................................................
83 9.17 Acknowledgment Regarding Any Supported QFCs
............................................ 84 ARTICLE X THE ADMINISTRATIVE
AGENT .............................................................. 85 10.1
Appointment and Authority
.................................................................................
85 10.2 Rights as a Lender
................................................................................................
85 10.3 Exculpatory Provisions
........................................................................................
86 10.4 Reliance by Administrative Agent
....................................................................... 87 10.5
Delegation of Duties
............................................................................................
87 10.6 Resignation of Administrative Agent
.................................................................. 87 10.7
Non-Reliance on Administrative Agent and Other Lenders
................................ 88 10.8 No Other Duties, etc
............................................................................................
88 10.9 Administrative Agent May File Proofs of Claim
................................................. 88 10.10 Issuing Bank and
Swingline Lender
.................................................................... 89 ARTICLE
XI SETOFF; RATABLE PAYMENTS
.............................................................. 89 11.1 Setoff
....................................................................................................................
89 11.2 Ratable Payments
.................................................................................................
90 -iii- 12240383v6 24740.00125



--------------------------------------------------------------------------------



 
[exhibit101updated005.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE XII BENEFIT OF AGREEMENT;
ASSIGNMENTS; PARTICIPATIONS ....... 90 12.1 Successors and Assigns
........................................................................................
90 12.2
Participations........................................................................................................
91 12.3 Assignments
.........................................................................................................
92 12.4 Dissemination of Information
..............................................................................
94 12.5 Tax Treatment
......................................................................................................
94 ARTICLE XIII NOTICES
.......................................................................................................
94 13.1 Notices
.................................................................................................................
94 13.2 Change of Address
...............................................................................................
95 ARTICLE XIV COUNTERPARTS; EFFECTIVENESS
....................................................... 95 ARTICLE XV CHOICE OF
LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
.................................................................................................
95 15.1 CHOICE OF LAW
..............................................................................................
95 15.2 Consent To Jurisdiction
.......................................................................................
95 15.3 WAIVER OF JURY TRIAL
................................................................................
96 15.4 LIMITATION ON LIABILITY
.......................................................................... 96
15.5 USA PATRIOT ACT NOTICE
........................................................................... 96
ARTICLE XVI AMENDMENT AND RESTATEMENT
...................................................... 96 SCHEDULES Schedule
1.1-A Pricing Schedule Schedule 1.1-B Commitments and Notice Addresses Schedule
5.3 Litigation Schedule 5.6 Regulatory Approval Schedule 5.8 Employee Benefit
Plans Schedule 5.11 Environmental Matters EXHIBITS EXHIBIT 2.2.2 Form of
Borrowing Notice EXHIBIT 2.2.3 Form of Swingline Borrowing Notice EXHIBIT 2.2.7
Form of Conversion/Continuation Notice EXHIBIT 2.5.2 Form of Commitment Increase
Supplement EXHIBIT 2.7 Form of Notice of Prepayment EXHIBIT 2.11.4-A Form of
Revolving Note EXHIBIT 2.11.4-B Form of Swingline Note -iv- 12240383v6
24740.00125



--------------------------------------------------------------------------------



 
[exhibit101updated006.jpg]
TABLE OF CONTENTS (continued) Page EXHIBIT 2.19-A Form of Tax Compliance
Certificate EXHIBIT 2.19-B Form of Tax Compliance Certificate EXHIBIT 2.19-C
Form of Tax Compliance Certificate EXHIBIT 2.19-D Form of Tax Compliance
Certificate EXHIBIT 3.2 Letter of Credit Notice EXHIBIT 4.2 Form of Compliance
Certificate EXHIBIT 12.3.1 Form of Assignment Agreement -v- 12240383v6
24740.00125



--------------------------------------------------------------------------------



 
[exhibit101updated007.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 19, 2019 (the
“Agreement”), among WASHINGTON GAS LIGHT COMPANY, as Borrower, the financial
institutions from time to time parties hereto, as LENDERS and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent. RECITALS WHEREAS, the Borrower,
the financial institutions designated as existing lenders on Schedule 1.1-B
hereto (the “Continuing Lenders”) and the Administrative Agent entered into that
certain Credit Agreement dated as of April 3, 2012 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and WHEREAS, the Borrower, the
Administrative Agent and the Lenders wish to amend and restate the Existing
Credit Agreement on the terms and conditions set forth below to, among other
things, extend the Facility Termination Date, increase and reallocate the
Aggregate Commitments and make the other changes to the Existing Credit
Agreement evidenced hereby; and WHEREAS, the financial institutions identified
as new lenders on Schedule 1.1-B wish to become “Lenders” hereunder and accept
and assume the obligations of “Lenders” hereunder with the Commitments specified
on Schedule 1.1-B. NOW, THEREFORE, in consideration of the mutual covenants and
undertakings herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders, and the Administrative Agent hereby agree to amend and restate the
Existing Credit Agreement as follows: ARTICLE I INTERPRETATION 1.1 Definitions.
As used in this Agreement: “Acquired Indebtedness” means Indebtedness of a
Person existing at the time such Person is merged into, amalgamated or
consolidated with the Borrower or a Subsidiary or such Person or such Person’s
property is otherwise acquired directly or indirectly by the Borrower or a
Subsidiary, to the extent that (i) such Indebtedness was not incurred in
connection with, or in contemplation of, such merger, consolidation,
amalgamation or acquisition, and (ii) neither the Borrower nor any Subsidiary
thereof (other than such Person or any other Person that (x) such Person merges
into, amalgamates or consolidates with or (y) directly or indirectly acquires
such Person or the property of such Person) shall have any liability or other
obligation with respect to such Indebtedness. “Additional Commitment Lender” is
defined in Section 2.5.2. 12240383v6 24740.00125



--------------------------------------------------------------------------------



 
[exhibit101updated008.jpg]
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders pursuant to Article X, and not
in its individual capacity as a Lender or any successor Administrative Agent
appointed pursuant to Article X. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. “Aggregate
Commitments” means the aggregate of the Commitments of all the Lenders, in the
initial aggregate amount of $450,000,000, as increased or decreased from time to
time pursuant to the terms hereof. “Agreement” means this Agreement, including
all schedules, annexes and exhibits hereto. “AltaGas” means AltaGas Ltd., a
Canadian corporation. “Alternate Base Rate” means, for any day, a fluctuating
rate per annum equal to the highest of (i) the Prime Rate for such day, (ii) the
Federal Funds Effective Rate for such day plus 0.50%, (iii) the LIBOR Rate plus
1.00% and (iv) 1.00%. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the Borrower or its Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977 and
the rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules
and regulations thereunder. “Anti-Money Laundering Laws” means any and all laws,
statutes, regulations or obligatory government orders, decrees, ordinances or
rules applicable to the Borrower, its Subsidiaries related to terrorism
financing or money laundering, including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959). “Applicable Law” means, anything in Section 15.1 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and (ii)
all applicable provisions of all (A) treaties, constitutions, statutes, rules,
regulations, guidelines and orders of governmental bodies, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, (B) Governmental
Approvals and (C) orders, decisions, judgments and decrees. 2



--------------------------------------------------------------------------------



 
[exhibit101updated009.jpg]
“Applicable Margin” means, with respect to Loans of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Type as set forth in the Pricing Schedule. “Applicable Percentage”
means, with respect to any Lender at any time, the percentage of the Aggregate
Commitments represented by such Lender’s Commitment at such time, subject to
adjustment as provided in Section 2.22. If the commitment of each Lender to make
Loans and the obligation of the Issuing Banks to issue Letters of Credit have
been terminated pursuant to Section 8.1, or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. “Arrangers” means Wells Fargo Securities,
BB&TCM, MUFG and TD Securities, each in its capacity as a joint lead arranger
and bookrunner. “Authorized Officer” means any of the Chief Executive Officer,
Chief Financial Officer, General Counsel, or the Treasurer of the Borrower,
acting singly. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bankruptcy Code” means the
United States Bankruptcy Code (11 U.S.C. §101 et seq.). “Base Rate Loan” means a
Loan which, except as otherwise provided in Section 2.8, bears interest at the
Alternate Base Rate plus the Applicable Margin. “BB&T” means Branch Banking and
Trust Company, and its successors. “BB&TCM” means BB&T Capital Markets, and its
successors. “Benchmark Replacement” means the sum of: (a) the alternate
benchmark rate (which may include Term SOFR) that has been selected by the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBOR Rate or the LIBOR Market Index Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement. “Benchmark Replacement Adjustment”
means, with respect to any replacement of the LIBOR Rate or the LIBOR Market
Index Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining 3



--------------------------------------------------------------------------------



 
[exhibit101updated010.jpg]
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate or the LIBOR Market Index Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Rate or the LIBOR Market Index Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time. “Benchmark Replacement Conforming
Changes” means, with respect to any Benchmark Replacement, any technical,
administrative or operational changes (including changes to the definition of
“Alternate Base Rate,” the definition of “Interest Period,” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement). “Benchmark Replacement
Date” means the earlier to occur of the following events with respect to the
LIBOR Rate or the LIBOR Market Index Rate: (1) in the case of clause (1) or (2)
of the definition of “Benchmark Transition Event,” the later of (a) the date of
the public statement or publication of information referenced therein and (b)
the date on which the administrator of the LIBOR Rate or the LIBOR Market Index
Rate permanently or indefinitely ceases to provide the LIBOR Rate or the LIBOR
Market Index Rate; or (2) in the case of clause (3) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein. “Benchmark Transition Event” means the
occurrence of one or more of the following events with respect to the LIBOR Rate
or the LIBOR Market Index Rate: (1) a public statement or publication of
information by or on behalf of the administrator of the LIBOR Rate or the LIBOR
Market Index Rate announcing that such administrator has ceased or will cease to
provide the LIBOR Rate or the LIBOR Market Index Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Rate or
the LIBOR Market Index Rate; (2) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBOR Rate
or the LIBOR Market Index Rate, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the 4



--------------------------------------------------------------------------------



 
[exhibit101updated011.jpg]
administrator for the LIBOR Rate or the LIBOR Market Index Rate, a resolution
authority with jurisdiction over the administrator for the LIBOR Rate or the
LIBOR Market Index Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBOR Rate or the LIBOR
Market Index Rate, which states that the administrator of the LIBOR Rate or the
LIBOR Market Index Rate has ceased or will cease to provide the LIBOR Rate or
the LIBOR Market Index Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Rate or the LIBOR Market Index Rate; or (3) a
public statement or publication of information by the regulatory supervisor for
the administrator of the LIBOR Rate or the LIBOR Market Index Rate announcing
that the LIBOR Rate or the LIBOR Market Index Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders. “Benchmark Unavailability Period” means, if a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
the LIBOR Rate or the LIBOR Market Index Rate and solely to the extent that the
LIBOR Rate or the LIBOR Market Index Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate or the LIBOR Market Index Rate for all purposes
hereunder in accordance with Section 2.18.6 and (y) ending at the time that a
Benchmark Replacement has replaced the LIBOR Rate or the LIBOR Market Index Rate
for all purposes hereunder pursuant Section 2.18.6. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership as required
by the Beneficial Ownership Regulation. “Beneficial Ownership Regulation” means
31 C.F.R § 1010.230. “Benefit Plan” means any of (a) an “employee benefit plan”
(as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”. 5



--------------------------------------------------------------------------------



 
[exhibit101updated012.jpg]
“Borrower” means Washington Gas Light Company, a Virginia and District of
Columbia corporation. “Borrowing Date” means a date on which a Loan is made.
“Borrowing Notice” is defined in Section 2.2.2. “Business Day” means (i) any day
other than a Saturday or Sunday, a legal holiday, or a day on which commercial
banks in Charlotte, North Carolina or New York, New York are authorized or
required by law to be closed and (ii) in respect of any LIBOR determination, any
such day that is also a day on which trading in Dollar deposits is conducted by
banks in London, England in the London interbank eurodollar market. “Capitalized
Lease” of a Person means any lease of Property by such Person as lessee which
would be capitalized on a balance sheet of such Person prepared in accordance
with GAAP. “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateral Account” has the meaning given to such term in Section 3.8.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, as collateral for the Letter of Credit Exposure or
obligations of Lenders to fund participations in respect of Letter of Credit
Exposure, cash or deposit account balances or, if the Administrative Agent and
the Issuing Banks shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Banks. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means (i) short-term
obligations of, or fully guaranteed by, the United States of America, (ii)
commercial paper rated A-1 or better by S&P or Fitch or P-1 or better by
Moody’s, (iii) demand deposit accounts maintained in the ordinary course of
business, and (iv) certificates of deposit issued by, and time deposits with,
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest. “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980. “CERCLIS” means the Comprehensive Environmental
Response, Compensation, and Liability Information System List. 6



--------------------------------------------------------------------------------



 
[exhibit101updated013.jpg]
“Change in Control” means (i) any circumstances in which a Person or combination
of Persons acting jointly or in concert (within the meaning of the Securities
Act (Alberta), as amended) acquires beneficial ownership of more than 50% of the
capital stock of AltaGas entitled to vote in the election of members of the
board of directors (or equivalent governing body) of AltaGas, (ii) a majority of
the members of the board of directors (or other equivalent governing body) of
AltaGas shall not constitute Continuing Directors, (iii) AltaGas shall cease to
own, directly or indirectly, 100% of the capital stock of the Parent, or (iv)
Parent shall cease to own, directly or indirectly, 100% of the common stock of
the Borrower and 99% of all issued and outstanding stock of the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Code” means the Internal Revenue Code of 1986. “Commitment”
means, for each Lender, the obligation of such Lender to make Loans not
exceeding the amount set forth opposite such Lenders name on Schedule 1.1-B, as
it may be modified as a result of any assignment that has become effective
pursuant to Section 12.3.2 or as otherwise decreased or increased from time to
time pursuant to the terms hereof. “Commitment Increase” is defined in Section
2.5.2. “Commitment Increase Supplement” is defined in Section 2.5.2. “Compliance
Certificate” is defined in Section 4.2. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
Financial Indebtedness” means at any time the Financial Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time. “Consolidated Net Worth” means at any time the sum of common shareholders’
equity of the Borrower and preferred stock of the Borrower, as reported on the
consolidated balance sheet of the Borrower prepared as of such time. 7



--------------------------------------------------------------------------------



 
[exhibit101updated014.jpg]
“Consolidated Total Capitalization” means at any time the sum of Consolidated
Financial Indebtedness and Consolidated Net Worth, each calculated at such time.
“Contingent Obligation” of a Person means any agreement, Contract, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Continuing Directors” shall mean the directors of AltaGas as of the Restatement
Date and each other director, if, in each case, such other director’s election
or nomination to the board of directors of AltaGas is recommended or approved by
at least 51% of the then Continuing Directors. “Continuing Lenders” is defined
in the Recitals. “Contract” means (i) any agreement, including an indenture,
lease or license, (ii) any deed or other instrument of conveyance, (iii) any
certificate of incorporation or charter and (iv) any by-law. “Controlled Group”
means all members of a controlled group of corporations and all members of a
group of trades or businesses (whether or not incorporated) under common
control, which together with the Borrower are treated as a single employer under
Section 414(b) or 414(c) of the Code or section 4001 of ERISA.
“Conversion/Continuation Notice” is defined in Section 2.2.7(i). “Co-Syndication
Agent” means each of BB&T, MUFG and TD, in its capacity as co- syndication agent
hereunder. “Credit Exposure” means, with respect to any Lender at any time, the
sum of (i) the aggregate principal amount of all Loans made by such Lender that
are outstanding at such time, (ii) such Lender’s Swingline Exposure at such time
and (iii) such Lender’s Letter of Credit Exposure at such time. “Defaulting
Lender” means, subject to Section 2.22.2, any Lender that (i) has failed to (x)
fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (y) pay
to the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (ii) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in 8



--------------------------------------------------------------------------------



 
[exhibit101updated015.jpg]
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three (3) Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (iv) has, or has a direct or indirect parent company that has, (x)
become the subject of a proceeding under the Bankruptcy Code or under other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
(y) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (v) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (v) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22.2) upon delivery of written notice of such determination by the
Administrative Agent to the Borrower, the Issuing Bank, the Swingline Lender and
each Lender. “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of capital stock or other ownership interests by a
Subsidiary of such Person). “Dollars” and the sign “$” mean lawful money of the
United States of America. “Early Opt-in Election” means the occurrence of: (1)
(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.18.6, are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate or LIBOR Market Index Rate, and (2) (i) the election by the
Administrative Agent or (ii) the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, 9



--------------------------------------------------------------------------------



 
[exhibit101updated016.jpg]
as applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means any Lender, Affiliate of a
Lender or other Person that meets the requirements to be an assignee under
Section 12.3.1. “Employee Benefit Plans” is defined in Section 5.8.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, Applicable Laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into ambient air, surface water,
ground water, land surface or subsurface strata, or (iv) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended, and the rules and regulations
promulgated thereunder. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Event of Default” means an event
described in Article VII. “Excluded Taxes” means any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient, (i) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(x) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending
Installation located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (y) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on 10



--------------------------------------------------------------------------------



 
[exhibit101updated017.jpg]
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (x) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.21) or (y) such Lender changes its Lending Installation, except in each case
to the extent that, pursuant to Section 2.19, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Installation, (iii) Taxes attributable to such Recipient’s failure to
comply with Section 2.19.7 and (iv) any U.S. federal withholding Taxes imposed
under FATCA. “Existing Credit Agreement” is defined in the Recitals. “Exiting
Lenders” is defined in ARTICLE XVI. “Extension Option” means the option of the
Borrower under Section 2.6 hereof to extend the Facility Termination Date.
“Facility Fee” is defined in Section 2.4.2. “Facility Fee Rate” means, at any
time, the percentage rate per annum at which Facility Fees are accruing on the
Aggregate Commitments (without regard to usage) at such time as set forth in the
Pricing Schedule. “Facility Termination Date” means July 19, 2024 (as such date
may be further extended from time to time pursuant to Section 2.6). “FATCA”
means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code. “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. on such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent in its sole
discretion. Notwithstanding the foregoing, in no event shall the Federal Funds
Effective Rate be less than 0%. “Federal Reserve Bank of New York’s Website”
means the website of the Federal Reserve Bank of New York at
http://www.newyorkfed.org, or any successor source. 11



--------------------------------------------------------------------------------



 
[exhibit101updated018.jpg]
“Fee Letters” means, collectively, the Wells Fargo Fee Letter, the Passive
Arrangers Fee Letter and any letter between the Borrower and any Issuing Bank
(other than Wells Fargo) relating to certain fees payable to such Issuing Bank
in its capacity as such. “Financial Indebtedness” of a Person means such
Person’s (i) obligations for borrowed money which, in accordance with GAAP,
would be shown as short-term debt on a consolidated balance sheet of such
Person, including obligations under notes, commercial paper, acceptances and
other short-term instruments, and (ii) obligations for borrowed money which, in
accordance with GAAP, would be shown as long-term debt (including current
maturities) on a consolidated balance sheet of such Person. “Fitch” means Fitch
Ratings, Ltd. “Foreign Lender” means (i) if the Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (ii) if the Borrower is not a U.S. Person,
a Lender that is resident or organized under the laws of a jurisdiction other
than that in which the Borrower is resident for tax purposes. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (i) with respect to
any Issuing Bank, such Defaulting Lender’s Letter of Credit Exposure with
respect to Letters of Credit issued by such Issuing Bank other than such portion
of such Defaulting Lender’s Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (ii)
with respect to any Swingline Lender, such Defaulting Lender’s Swingline
Exposure with respect to outstanding Swingline Loans made by the Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof. “GAAP” means generally accepted accounting principles in
the United States of America, as set forth in the statements, opinions and
pronouncements of the Accounting Principles Board, the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board,
consistently applied and maintained, as in effect from time to time (subject to
the provisions of Section 1.2). “Governmental Approval” means any authority,
consent, approval, license (or the like) or exemption (or the like) of any
governmental unit. “Governmental Authority” means the government of the United
States of America or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank). “Hazardous Material” means: any
“hazardous substance”, as defined by CERCLA; any petroleum product; or any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material or
substance within the meaning of any other Environmental Law. 12



--------------------------------------------------------------------------------



 
[exhibit101updated019.jpg]
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates, currency exchange rates or
spot prices of new materials. “Honor Date” is defined in Section 3.4.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens on, or payable out of the proceeds or
production from, Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by bonds, debentures, notes, acceptances,
or other instruments, (v) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person, (viii) Contingent Obligations in
respect of any type of obligation described in any of the other clauses of this
definition, (ix) obligations in respect letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (x) for all purposes other than Section 6.6, net obligations under
any Hedge Agreements, (xi) obligations in respect of Sale and Leaseback
Transactions and (xii) Off-Balance Sheet Liabilities. Permitted Commodity
Hedging Obligations shall not constitute Indebtedness for purposes of this
Agreement. “Indemnified Person” means any Person that is, or at any time was,
the Administrative Agent, a Co-Syndication Agent, a Lender or an Arranger or an
Affiliate, director, officer, employee or agent of any such Person. “Indemnified
Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of the Borrower under any
Loan Document and (ii) to the extent not otherwise described in clause (i),
Other Taxes. “Indemnitee” is defined in Section 9.6.2. “Interest Period” means,
with respect to a LIBOR Rate Loan, the period commencing on the date such LIBOR
Rate Loan is disbursed or converted to or continued as a LIBOR Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower pursuant to this Agreement; provided, that (i) any Interest Period
pertaining to a LIBOR Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, (ii) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (iii) no Interest Period shall extend beyond
the Facility Termination Date, and (iv) there shall be no more than ten (10)
Interest Periods in effect at any time. 13



--------------------------------------------------------------------------------



 
[exhibit101updated020.jpg]
“Issuing Bank” means each of Wells Fargo and BB&T, in their respective
capacities as issuers of Letters of Credit under this Agreement. “LC Fee” is
defined in Section 2.4.4. “Lenders” means the lending institutions listed on the
signature pages of this Agreement, any Additional Commitment Lenders, and their
respective successors and assigns. “Lending Installation” means, with respect to
a Lender or the Administrative Agent, the office, branch, subsidiary or
affiliate of such Lender or the Administrative Agent designated on its
Administrative Questionnaire or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.15. “Letter of Credit Exposure”
means, with respect to any Lender at any time, such Lender’s ratable share
(based on the proportion that its Commitment bears to the Aggregate Commitments
at such time) of the sum of (i) the aggregate Stated Amount of all Letters of
Credit outstanding at such time and (ii) the aggregate amount of all
Reimbursement Obligations outstanding at such time. “Letter of Credit Maturity
Date” means the fifth Business Day prior to the Facility Termination Date.
“Letter of Credit Notice” has the meaning given to such term in Section 3.2.
“Letter of Credit Subcommitment” means $45,000,000 or, if less, the Aggregate
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof. “Letters of Credit” is defined
in Section 3.1. “LIBOR Market Index Rate” means, subject to the implementation
of a Benchmark Replacement in accordance with Section 2.18.6, for any day, an
interest rate per annum for one month Dollar deposits as published by the ICE
Benchmark Administration Limited, a United Kingdom company (or a comparable or
successor quoting service approved by the Administrative Agent), at
approximately 11:00 a.m. (London time) on such day, or if such day is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published, then the LIBOR Market Index Rate shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which Dollar deposits would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.,
London time, on such date of determination for delivery on the date in question
for a one month term. Notwithstanding the foregoing, (i) in no event shall the
LIBOR Market Index Rate (including, without limitation, any Benchmark
Replacement with respect thereto) be less than 0% and (ii) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section Error! Reference source not found., in the event that a Benchmark
Replacement with respect to the LIBOR Market Index Rate is implemented then all
references herein to LIBOR Market Index Rate shall be deemed references to such
Benchmark Replacement. 14



--------------------------------------------------------------------------------



 
[exhibit101updated021.jpg]
“LIBOR Market Index Rate Loan” means a Loan that bears interest at the LIBOR
Market Index Rate plus the Applicable Margin. “LIBOR Rate” means, subject to the
implementation of a Benchmark Replacement in accordance with Section 2.18.6: (a)
with respect to each LIBOR Rate Loan comprising part of the same borrowing for
any Interest Period, an interest rate per annum obtained by dividing (i) (y) the
rate per annum published by the ICE Benchmark Administration Limited, a United
Kingdom company (or a comparable or successor quoting service approved by the
Administrative Agent) at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for deposits
denominated in Dollars for a period equal to the applicable Interest Period or
(z) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first-class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period; and (b) for any interest
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to (i) the rate per annum published by the ICE Benchmark Administration
Limited, a United Kingdom company (or a comparable or successor quoting service
approved by the Administrative Agent) at approximately 11:00 a.m. (London time)
on such date of determination for an Interest Period equal to one month
(commencing on the date of determination of such interest rate) or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first-class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination. Each calculation by the Administrative
Agent of the LIBOR Rate shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding the foregoing, (i) in no event shall the LIBOR
Rate (including, without limitation, any Benchmark Replacement with respect
thereto) be less than 0% and (ii) unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section Error! Reference source
not found., in the event that a Benchmark Replacement with respect to the LIBOR
Rate is implemented then all references herein to LIBOR Rate shall be deemed
references to such Benchmark Replacement. “LIBOR Rate Loan” means a Loan which
bears interest at the LIBOR Rate plus the Applicable Margin requested by the
Borrower pursuant to Section 2.2. “Lien” means any lien (statutory or other),
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or 15



--------------------------------------------------------------------------------



 
[exhibit101updated022.jpg]
preferential arrangement of any kind or nature whatsoever (including, without
limitation, the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement). “Loan” means, with
respect to a Lender, any Revolving Loan or Swingline Loan made by such Lender
pursuant to Article II (and, in the case of a loan made pursuant to Section
2.2.2, any conversion or continuation thereof). “Loan Document Related Claim”
means any claim or dispute (whether arising under Applicable Law, including any
“environmental” or similar law, under Contract or otherwise and, in the case of
any proceeding relating to any such claim or dispute, whether civil, criminal,
administrative or otherwise) in any way arising out of, related to, or connected
with, the Loan Documents, the relationships established thereunder or any
actions or conduct thereunder or with respect thereto, whether such claim or
dispute arises or is asserted before or after the Restatement Date or before or
after the Repayment Date. “Loan Documents” means this Agreement and any Notes
issued pursuant to Section 2.11, the Fee Letters and all other agreements,
instruments, documents and certificates now or hereafter executed and delivered
to the Administrative Agent or any Lender by or on behalf of the Borrower with
respect to this Agreement, in each case as amended, modified, supplemented or
restated from time to time. “Material Adverse Effect” means any effect,
resulting from any event or circumstance whatsoever, which will, or is
reasonably likely to, have a material adverse effect on the financial condition,
operations, assets, business, or properties of the Borrower and its
Subsidiaries, taken as a whole, on the ability of the Borrower to perform its
obligations under this Agreement, or on the validity or enforceability of this
Agreement. “Material Subsidiary” means at any time with respect to a Person, a
Subsidiary, if any, of such Person, the consolidated assets of which exceed at
such time 15% of the consolidated assets of such Person and its Subsidiaries, if
any, determined on a consolidated basis. “Maximum Permissible Rate” means, with
respect to interest payable on any amount, the rate of interest on such amount
that, if exceeded, could, under Applicable Law, result in (i) civil or criminal
penalties being imposed on the payee or (ii) the payee’s being unable to enforce
payment of (or, if collected, to retain) all or any part of such amount or the
interest payable thereon. “Moody’s” means Moody’s Investors Service, Inc. “MUFG”
means MUFG Bank, Ltd. and its successors. “Non-Consenting Lender” means a Lender
that does not approve any consent, waiver or amendment to any Loan Document that
(i) requires the approval of all Lenders (or all Lenders directly affected
thereby) under Section 8.2 and (ii) has been approved by the Required Lenders.
“Non-Recourse Assets” means the assets directly or indirectly created,
developed, constructed or acquired with or in respect of which Non-Recourse Debt
has been incurred or 16



--------------------------------------------------------------------------------



 
[exhibit101updated023.jpg]
assumed and any and all receivables, inventory, equipment, chattel paper,
intangibles and other rights, collateral or proceeds arising from or connected
with the assets directly or indirectly created, developed, constructed or
acquired (and, for certainty, shall include the shares or other ownership
interests of a single purpose entity which holds only such assets and other
rights and collateral arising from or connected therewith) and to which recourse
of the lender of such Non- Recourse Debt (or any agent, trustee, receiver or
other person acting on behalf of such lender in respect of such Non-Recourse
Debt) is limited in all circumstances (other than in respect of false or
misleading representations or warranties and customary indemnities provided with
respect to such financings in respect of which such lender may have recourse on
an unsecured basis); provided that upon all such Non-Recourse Debt being repaid
in full, such assets shall then cease to be Non-Recourse Assets. “Non-Recourse
Debt” means indebtedness, liabilities or other obligations and guarantees,
indemnities, endorsements (other than endorsements for collection in the
ordinary course of business) or other contingent obligations in respect of
obligations for another Person and, in each case incurred or assumed to finance
or refinance: (a) the creation, construction, development or acquisition
directly or indirectly of assets (and any increases in or extensions, renewals
or refunding of any such indebtedness, liabilities and obligations); or (b)
following the direct or indirect creation, construction, development or
acquisition of assets, an amount not to exceed the fair market value of such
assets (and any extensions, renewals or refunding of any such indebtedness,
liabilities and obligations), provided that (i) the recourse of the lender
thereof (or any agent, trustee, receiver or other Person acting on behalf of the
lender in respect of such indebtedness, liabilities and obligations) or any
judgment in respect thereof is limited, in all circumstances (other than in
respect of false or misleading representations, warranties and customary
indemnities provided with respect to such financings, in respect of which such
lender may have recourse on an unsecured basis) to the assets directly or
indirectly created, constructed, developed or acquired in respect of which such
indebtedness, liabilities and obligations have been incurred or assumed and to
any receivables, inventory, equipment, chattel paper, intangibles and other
rights, collateral or proceeds arising from or connected with such assets (and,
for certainty, shall include the shares or other ownership interests of a single
purpose entity which holds only such assets and other rights and collateral
arising from or connected therewith) and to which such lender has recourse and
(ii) after giving effect to the incurrence of such Non-Recourse Debt, the
Borrower is in pro forma compliance with Section 6.6. “Notes” means,
collectively, all of the Revolving Notes and all of the Swingline Notes that may
be issued hereunder, and “Note” means any one of the Notes. “Obligations” means
all principal of and interest (including interest accruing after the filing of a
petition or commencement of a case by or with respect to the Borrower seeking
relief under any applicable federal and state laws pertaining to bankruptcy,
reorganization, arrangement, moratorium, readjustment of debts, dissolution,
liquidation or other debtor relief, specifically including, without limitation,
the Bankruptcy Code and any fraudulent transfer and 17



--------------------------------------------------------------------------------



 
[exhibit101updated024.jpg]
fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by the Borrower or any Subsidiary of the Borrower to the Administrative
Agent, any Lender, the Swingline Lender, the Issuing Bank or any other Person
entitled thereto, under this Agreement or any of the Loan Documents, in each
case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise. “OFAC” means the
U.S. Department of the Treasury’s Office of Foreign Assets Control, and any
successor thereto. “Off-Balance Sheet Liability” of a Person means (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of, or takes the place of, borrowing, but which does
not constitute a liability on the balance sheets of such Person, but excluding
from this clause (iv) Operating Leases. “Operating Lease” of a Person means any
lease of Property (other than a Capitalized Lease) by such Person as lessee
which has an original term (including any required renewals and any renewals
effective at the option of the lessor) of one year or more. “Other Connection
Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.21.1). “Overdue Rate” means (i) in the case of overdue amounts of the
principal of a LIBOR Rate Loan, (A) until the last day of the applicable
Interest Period during which such Loan became due and payable, the rate
otherwise applicable hereunder plus the Applicable Margin plus 2%, and (B)
thereafter, the Alternate Base Rate in effect from time to time plus the
Applicable Margin plus 2%, and (ii) in the case of all other overdue amounts,
the Alternate Base Rate in effect from time to time plus the Applicable Margin
plus 2%. “Parent” means WGL Holdings, Inc., a Virginia corporation. “Participant
Register” has the meaning given to such term in Section 12.2.1. 18



--------------------------------------------------------------------------------



 
[exhibit101updated025.jpg]
“Participants” is defined in Section 12.2.1. “Passive Arrangers Fee Letter”
means the letter to Borrower from BB&T, BB&TCM, MUFG, TD and TD Securities dated
as of June 19, 2019. “Patriot Act” is defined in Section 15.5. “Payment Date”
means the last day of each March, June, September and December. “PBGC” means the
Pension Benefit Guaranty Corporation. “Pension Plan” means a “pension plan”, as
such term is defined in section 3(2) of ERISA, which is subject to Title IV of
ERISA, and to which the Borrower or any corporation, trade or business that is,
along with the Borrower, a member of a Controlled Group, may have liability,
including any liability by reason of having been a substantial employer within
the meaning of section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under section
4069 of ERISA. “Permitted Commodity Hedging Obligations” means obligations of
the Borrower with respect to commodity agreements or other similar agreements or
arrangements entered into in the ordinary course of business designed to protect
against, or mitigate risks with respect to, fluctuations of commodity prices to
which the Borrower is exposed in the conduct of its business so long as (a) the
management of the Borrower has determined that entering into such agreements or
arrangements are bona fide hedging activities which comply with the Borrower’s
risk management policies and (b) such agreements or arrangements are not entered
into for speculative purposes. “Permitted Indebtedness” means any of the
following: (a) Indebtedness existing or arising under this Agreement and any
other Loan Document; (b) Indebtedness existing on the date hereof and any
refinancings, modifications, renewals, replacements and extensions of any such
Indebtedness, provided that the principal amount of such Indebtedness shall not
be increased from that amount outstanding at the time of such refinancing,
modification, renewal, replacement or extension (except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses incurred, in connection with such refinancing,
modification, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder); (c) Indebtedness among the Borrower
and its Subsidiaries; (d) Acquired Indebtedness and any refinancings,
modifications, renewals, replacements and extensions of any such Indebtedness,
provided that the principal amount of such Indebtedness shall not be increased
from that amount outstanding at the time of such refinancing, modification,
renewal, replacement or extension (except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and 19



--------------------------------------------------------------------------------



 
[exhibit101updated026.jpg]
expenses incurred, in connection with such refinancing, modification, renewal,
replacement or extension and by an amount equal to any existing commitments
unutilized thereunder); (e) Indebtedness pursuant to a Securitization Program;
(f) Non-Recourse Debt; (g) Hedge Agreements, so long as (i) the management of
the Subsidiary entering into such Hedge Agreements has determined that entering
into such Hedge Agreements is a bona fide hedging activity which complies with
such Subsidiary’s risk management policies and (ii) such Hedge Agreements are
not entered into for speculative purposes; (h) Indebtedness incurred to finance
the direct or indirect acquisition (including by way of lease), construction or
improvement of any property, real or personal; (i) Contingent Obligations in
respect of obligations of the Borrower or any of its Subsidiaries for any other
Indebtedness permitted under this Agreement or incurred in the ordinary course
of business; (j) Indebtedness resulting from a bank or other financial
institution honoring a check, draft or similar instrument in the ordinary course
of business or arising under or in connection with cash management services in
the ordinary course of business; and (k) Indebtedness owed to any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business. “Permitted Liens” means any of the following: (a)
Liens, charges or encumbrances for taxes, assessments or governmental charges
which are not due or delinquent, or the validity of which the Borrower or any
Subsidiary shall be contesting in good faith; provided the Borrower or such
Subsidiary shall have made adequate provision therefor in accordance with GAAP;
(b) the Lien, charge or encumbrance of any judgment rendered, or claim filed,
against the Borrower or any Subsidiary which the Borrower or such Subsidiary
shall be contesting in good faith; provided the Borrower or such Subsidiary
shall have made adequate provision therefor in accordance with GAAP; (c) Liens,
charges or encumbrances imposed or permitted by law such as carriers' Liens,
builders’ Liens, materialmens’ Liens and other Liens, privileges or other
charges of a similar nature which relate to obligations not due or delinquent or
if due or delinquent, any Lien, privilege, charge or encumbrance which the
Borrower or any Subsidiary shall be contesting in good faith if there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could have a Material Adverse Effect; 20



--------------------------------------------------------------------------------



 
[exhibit101updated027.jpg]
(d) Liens, charges or encumbrances arising in the ordinary course of and
incidental to construction or current operations which have not been filed
pursuant to law against the Borrower or any Subsidiary or in respect of which no
steps or proceedings to enforce such Lien have been initiated or which relate to
obligations which are not due or delinquent or if due or delinquent, any Lien,
charge or encumbrance which the Borrower or any Subsidiary shall be contesting
in good faith; provided the Borrower or such Subsidiary shall have made adequate
provision therefor in accordance with GAAP; (e) Liens, charges or encumbrances
incurred or created in the ordinary course of business and in accordance with
industry practice in respect of the joint development or operation of assets
which are, directly or indirectly, jointly owned or operated as security in
favor of any other Person conducting the development or operation of the
property to which such Liens, charges or encumbrances relate, for the Borrower’s
or any Subsidiary’s portion of the costs and expenses of such development or
operation provided that (i) such costs or expenses are not due or delinquent or,
if due or delinquent, any Liens, charges or encumbrances which the Borrower or
such Subsidiary shall be contesting in good faith and (ii) the Borrower or such
Subsidiary shall have made adequate provision therefor in accordance with GAAP;
(f) easements, rights of way, servitudes, zoning, surface rights or other
similar rights or restrictions in respect of land held by the Borrower or any
Subsidiary (including, without limitation, rights of way and servitudes for
railways, sewers, drains, pipelines, gas and water mains, electric light and
power and telephone or telegraph or cable television conduits, poles, wires and
cables) which, either alone or in the aggregate, do not have a Material Adverse
Effect; (g) any Lien or trust arising in connection with workers' compensation,
unemployment insurance, pension and employment laws or regulations; (h) security
given to a public utility or any Governmental Authority in the ordinary course
of the business of the Borrower or any Subsidiary in connection with operations
of the Borrower or such Subsidiary if such security does not, either alone or in
the aggregate, have a Material Adverse Effect; (i) the right reserved to or
vested in any Governmental Authority by the terms of any lease, license, grant
or permit or by any statutory or regulatory provision to terminate any such
lease, license, grant or permit or to require annual or other periodic payments
as a condition of the continuance thereof; (j) any right of first refusal,
option to purchase or pre-emptive right in favor of any Person granted in the
ordinary course of business with respect to the assets of the Borrower or any
Subsidiary (other than with respect to all or substantially all of the assets of
the Borrower or any Material Subsidiary of the Borrower); (k) any Lien, charge
or encumbrance the satisfaction of which has been provided for by deposit with
the Administrative Agent of cash or a surety bond or other security reasonably
satisfactory to the Administrative Agent in an amount sufficient to pay the
liability in respect of such Lien in full; 21



--------------------------------------------------------------------------------



 
[exhibit101updated028.jpg]
(l) Liens on cash or marketable securities granted in connection with Hedge
Agreements provided that at the time of granting such Lien the obligations
secured by such Liens are not due and delinquent; (m) Liens on Non-Recourse
Assets granted to secure Non-Recourse Debt; (n) any Liens on any property, real
or personal, directly or indirectly acquired (including by way of lease),
constructed or improved by the Borrower or any Subsidiary to secure the unpaid
portion of the purchase price (or the lease payments, as the case may be) of
such property or to secure Indebtedness solely for the purpose of financing the
acquisition (including by way of lease), construction or improvement of such
property; (o) any Lien granted in or any right of distress reserved in or
exercisable under any lease for rent and for compliance with the terms of such
lease; (p) any Lien in favor of the Borrower or any Subsidiary; (q) any Lien on
any property, real or personal, of a Person which Lien exists at the time such
Person is merged into, or amalgamated or consolidated with, the Borrower or a
Subsidiary or such property or Person is otherwise acquired directly or
indirectly by the Borrower or a Subsidiary, provided that (i) such Lien has not
been created in contemplation of such merger, consolidation, amalgamation or
acquisition, (ii) such Lien will not encumber any assets of the Borrower or any
Subsidiary upon completion of such merger, consolidation, amalgamation or
acquisition (other than assets that were so encumbered immediately prior to such
completion) and (iii) such Lien will cease to be a Permitted Lien under this
paragraph (q) upon completion of any subsequent merger, consolidation or
amalgamation involving such Person or its successor if such completion would
result in any assets of the Borrower or any Subsidiary becoming encumbered by
such Lien (other than assets that were so encumbered immediately prior to such
completion and/or assets that are permitted to be so encumbered under any or all
of the other paragraphs in the definition of Permitted Liens); (r) any Lien in
respect of any obligations or duties affecting the property of the Borrower or a
Subsidiary to any Governmental Authority with respect to any franchise, grant,
license or permit and any defects in title to structures or other facilities
arising solely from the fact that such structures or facilities are constructed
or installed on lands held by the Borrower or a Subsidiary under government
permits, leases or other grants, which obligations, duties and defects in the
aggregate do not materially impair the use of such property, structures or
facilities for the purpose for which they are held by the Borrower or such
Subsidiary; (s) any Lien in respect of any deposits in connection with bids or
tenders; (t) any Lien in respect of expropriation proceedings, surety or appeal
bonds or costs of litigation, where required by law; 22



--------------------------------------------------------------------------------



 
[exhibit101updated029.jpg]
(u) Liens created by any Securitization Program (not to exceed $100,000,000 in
the aggregate); (v) any extension, renewal or replacement of any Lien permitted
under any of the other paragraphs of this definition of Permitted Liens,
provided that any such extension, renewal or replacement Lien will not secure
repayment of an amount in excess of any principal amount of Indebtedness
outstanding with respect thereto immediately prior to such extension, renewal or
replacement and that such extension, renewal or replacement is limited to all or
a part of the property which was subject to the Lien so extended, renewed or
replaced; (w) Liens securing any of the Senior Notes, provided, that the
Borrower has caused the Obligations to be secured equally and ratably by such
Liens and has caused the creditors in respect of such Liens to have entered into
an intercreditor agreement in form, scope and substance reasonably satisfactory
to the Administrative Agent; and (x) Liens not permitted by any of the foregoing
paragraphs of this definition of Permitted Liens; provided that Liens shall not
be permitted under this paragraph if the effect thereof would be to cause the
total amount of Indebtedness secured by Liens permitted under this paragraph to
exceed $100,000,000; and provided, further, that any Liens securing the Senior
Notes shall be incurred solely pursuant to clause (w) and not pursuant to this
clause (x); and provided, further, that nothing in this definition shall in and
of itself cause the Obligations to be subordinated in priority to any Permitted
Lien. “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof. “Pricing Schedule” means Schedule
1.1-A attached hereto. “Prime Rate” means a rate per annum equal to the prime
rate of interest announced from time to time by Wells Fargo, (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes. “Prior Termination Date” is defined in Section 2.6.3.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. “Purchasers” is defined in Section 12.3.1. “Recipient” means
(i) the Administrative Agent, (ii) any Lender and (iii) the Issuing Bank, as
applicable. “Refunded Swingline Loans” is defined in Section 2.2.4. 23



--------------------------------------------------------------------------------



 
[exhibit101updated030.jpg]
“Register” is defined in Section 12.3.4. “Regulation D” means Regulation D of
the Board of Governors of the Federal Reserve System. “Regulation U” means
Regulation U of the Board of Governors of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System. “Reimbursement Obligation” is defined in Section 3.4. “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates. “Release” means “release”, as such term is defined in CERCLA.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto. “Repayment Date” means the later of (a) the date of the
termination of the Commitments (whether as a result of the occurrence of the
Facility Termination Date, reduction to zero pursuant to Section 2.5.1 or
termination pursuant to Article VIII), and (b) the date of the payment in full
of all principal of and interest on the Loans and all other amounts payable or
accrued hereunder. “Required Lenders” means Lenders having in the aggregate more
than 50.0% of the outstanding Aggregate Commitments or, if the Aggregate
Commitments have been terminated, Lenders holding in the aggregate more than
50.0% of the aggregate Credit Exposure; provided that the Commitment of, and the
portion of outstanding Loans and Letters of Credit held or deemed held by, any
Defaulting Lender shall be excluded for purposes or making a determination of
Required Lenders. “Reserve Requirement” means, with respect to any Interest
Period, the reserve percentage (expressed as a decimal and rounded upwards, if
necessary, to the next higher 1/100th of 1%) in effect from time to time during
such Interest Period, as provided by the Federal Reserve Board, applied for
determining the maximum reserve requirements (including, without limitation,
basic, supplemental, marginal and emergency reserves) applicable to Wells Fargo
under Regulation D with respect to “Eurocurrency liabilities” within the meaning
of Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding. The LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Requirement. “Resignation Effective Date” is defined in Section 10.6.1.
24



--------------------------------------------------------------------------------



 
[exhibit101updated031.jpg]
“Restatement Date” means the first date all the conditions precedent set forth
in Sections 4.1 and 4.2 shall have been satisfied or waived in accordance with
the terms of this Agreement, which is July 19, 2019. “Revolving Loan” is defined
in Section 2.1.3. “Revolving Note” means a promissory note issued at the request
of a Lender pursuant to Section 2.11.4, substantially in the form of Exhibit
2.11.4-A. “S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw
Hill Financial, and any successor thereto. “Sale and Leaseback Transaction”
means any sale or other transfer of Property by any Person with the intent to
lease such Property as lessee. “Sanctioned Country” means a country or territory
which is at any time the subject or target of any Sanctions. “Sanctioned Person”
means (i) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC (including, without limitation, OFAC’s Specially Designated
Nationals and Blocked Persons List and OFAC’s Consolidated Non-SDN List), the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority, (ii) any
Person operating, organized or resident in a Sanctioned Country or (iii) any
Person owned or controlled by any such Person or Persons described in clauses
(i) and (ii), including a Person that is deemed by OFAC to be a Sanctions target
based on the ownership of such legal entity by Sanctioned Peron(s). “Sanctions”
means any and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority with jurisdiction over any Lender, the
Borrower or any of its Subsidiaries or Affiliates. “SEC” means the Securities
and Exchange Commission. “SEC Disclosure Documents” means all reports on Forms
10K, 10Q, and 8K filed by the Borrower with the SEC. “Securitization Program”
means a securitization sale or program entered into by the Borrower or a
Subsidiary which meets all of the following criteria: (a) the assets to be
securitized in such transaction are current assets; (b) the transfer of such
current assets is structured as a non-recourse sale (subject to certain
customary exceptions); (c) any Lien created by such transaction is limited to
such current assets; and 25



--------------------------------------------------------------------------------



 
[exhibit101updated032.jpg]
(d) such program is entered into on customary terms which are consistent with
programs entered into by Persons of comparable size and financial standing to
the Borrower and its Subsidiaries. “Senior Notes” means (i) all senior notes
issued under the Parent’s Indenture dated as of August 28, 2014, (ii) all senior
notes issued under the Parent’s Indenture dated as of November 29, 2017, (iii)
all senior notes issued under the Borrower’s Indenture dated as of September 1,
1991, (iv) all senior notes issued under the Borrower’s Note Purchase Agreement
dated as of November 2, 2009, (v) all senior notes issued under the Borrower’s
Note Purchase Agreement dated as of December 15, 2014, (vi) all first mortgage
bonds issued under the Borrower’s Mortgage dated January 1, 1933 and (vii) any
senior notes or bonds issued by the Borrower pursuant to a private placement or
public offering, in each case as may be amended, modified or supplemented from
time to time. “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark, (or a successor administrator) on the
Federal Reserve Bank of New York’s Website. “Stated Amount” means, with respect
to any Letter of Credit at any time, the aggregate amount available to be drawn
thereunder at such time (regardless of whether any conditions for drawing could
then be met). “Subsidiary” of a Person means (i) any corporation more than 50%
of the outstanding securities having the ordinary voting power of which shall at
the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization more than 50% of the ownership
interests having the ordinary voting power of which shall at the time be so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower. “Swingline
Commitment” means $45,000,000 or, if less, the amount by which the Commitment of
the Swingline Lender, as such amount may be reduced at or prior to such time
pursuant to the terms hereof, exceeds the aggregate Credit Exposure of the
Swingline Lender at the time of determination. “Swingline Exposure” means, with
respect to any Lender at any time, its maximum aggregate liability to make
Refunded Swingline Loans pursuant to Section 2.2.4 or to purchase participations
pursuant to Section 2.2.5 in Swingline Loans that are outstanding at such time.
“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity. “Swingline Note” means a promissory
note issued at the request of a Lender pursuant to Section 2.11.4, substantially
in the form of Exhibit 2.11.4-B. 26



--------------------------------------------------------------------------------



 
[exhibit101updated033.jpg]
“Swingline Termination Date” means the date that is five (5) Business Days prior
to the Repayment Date. “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “TD”
means The TD Bank, N.A., and its successors. “TD Securities” means TD Securities
(USA) LLC and its successors. “Term SOFR” means the forward-looking term rate
based on SOFR that has been selected or recommended by the Relevant Governmental
Body. “Transferee” is defined in Section 12.4. “Type” means, with respect to any
Revolving Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan. “Unadjusted
Benchmark Replacement” means the Benchmark Replacement excluding the Benchmark
Replacement Adjustment. “Unmatured Default” means an event that, but for the
lapse of time or the giving of notice, or both, would constitute an Event of
Default. “Unreimbursed Amount” is defined in Section 3.5.1. “Unutilized
Swingline Commitment” means, with respect to the Swingline Lender at any time,
the Swingline Commitment at such time less the aggregate principal amount of all
Swingline Loans that are outstanding at such time. “U.S. Borrower” means any
Borrower that is a U.S. Person. “U.S. Person” means any Person that is a “United
States Person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning assigned to such term in Section
2.19.7(ii)(b)(3). “Welfare Plan” means a “welfare plan”, as such term is defined
in section 3(1) of ERISA. “Wells Fargo” means Wells Fargo Bank, National
Association, and its successors. “Wells Fargo Fee Letter” means the separate fee
letter agreement dated June 19, 2019 among the Borrower, Wells Fargo and Wells
Fargo Securities. “Wells Fargo Securities” means Wells Fargo Securities, LLC,
and its successors. “Withholding Agent” means the Borrower and the
Administrative Agent. 27



--------------------------------------------------------------------------------



 
[exhibit101updated034.jpg]
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule. 1.2 Accounting Terms. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with, GAAP applied on a
basis consistent with the most recent audited consolidated financial statements
of the Borrower delivered to the Lenders prior to the closing of this Agreement;
provided that if the Borrower notifies the Administrative Agent that it wishes
to amend any financial covenant in Section 6.6 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Section 6.6 for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders. Notwithstanding anything herein to the contrary, for purposes of
determining compliance with any provision (including the computation of any
financial covenant) contained herein, (a) Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) on financial liabilities shall be disregarded, and (b) any lease that
was or would have been classified as an Operating Lease pursuant to GAAP as of
April 3, 2012 will be classified as an Operating Lease, regardless of any change
in GAAP after April 3, 2012 that would reclassify such lease as a Capitalized
Lease, and the effects of FASB ASC 842 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
on any such Operating Leases shall be disregarded. 1.3 Other Interpretive
Provisions. (i) Except as otherwise specified herein, all references herein (A)
to any Person shall be deemed to include such Person’s successors and assigns
and (B) to any Applicable Law defined or referred to herein shall be deemed
references to such Applicable Law or any successor Applicable Law as the same
may have been or may be amended or supplemented from time to time. (ii) When
used in this Agreement, the words “herein”, “hereof” and “hereunder” and words
of similar import shall refer to this Agreement as a whole and not to any
provision of this Agreement, and the words “Article”, “Section”, “Schedule” and
“Exhibit” shall refer to Articles and Sections of, and Schedules and Exhibits
to, this Agreement unless otherwise specified. (iii) Whenever the context so
requires, the neuter gender includes the masculine or feminine, the masculine
gender includes the feminine, and the singular number includes the plural, and
vice versa. 28



--------------------------------------------------------------------------------



 
[exhibit101updated035.jpg]
(iv) Any item or list of items set forth following the word “including”,
“include” or “includes” is set forth only for the purpose of indicating that,
regardless of whatever other items are in the category in which such item or
items are “included”, such item or items are in such category, and shall not be
construed as indicating that the items in the category in which such item or
items are “included” are limited to such items or to items similar to such
items. The word “will” shall be construed to have the same meaning and effect as
the word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (v) Each
authorization in favor of the Administrative Agent, the Lenders or any other
Person granted by or pursuant to this Agreement shall be deemed to be
irrevocable and coupled with an interest. (vi) All references herein to the
Lenders or any of them shall be deemed to include the Issuing Bank and the
Swingline Lender unless specifically provided otherwise or unless the context
otherwise requires. (vii) Except as otherwise specified herein, all references
to the time of day shall be deemed to be to New York City time as then in
effect. 1.4 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definitions of “LIBOR Rate” or “LIBOR Market Index Rate.” 1.5 Divisions. For all
purposes under the Loan Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (i) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (ii) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its ownership interests at such time. ARTICLE II CREDIT
FACILITY 2.1 The Facility. 2.1.1 Availability of Facility. Subject to the terms
of this Agreement, the facility is available from the date hereof to the
Facility Termination Date, and the Borrower may borrow, repay and reborrow at
any time prior to the Facility Termination Date. Unless sooner terminated
pursuant to the terms hereof, the Commitments to lend hereunder shall expire on
the Facility Termination Date. 29



--------------------------------------------------------------------------------



 
[exhibit101updated036.jpg]
2.1.2 Repayment of Facility. Subject to the terms of this Agreement, any
outstanding Loans and all other unpaid Obligations shall be paid in full by the
Borrower on the Facility Termination Date; provided that if any authorization of
any state official or state regulatory authority required under any Applicable
Law, for any borrowing of Loans by the Borrower, expires without being extended
at any time prior to the Facility Termination Date (and such authorization is
required to be in effect at such time in order for the Borrower to continue to
have such Loans and other unpaid Obligations outstanding under Applicable Law),
then upon the expiration of such authorization, all outstanding Loans and all
other unpaid Obligations shall be immediately paid in full by the Borrower.
2.1.3 Revolving Facility. Each Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Revolving Loan,”
and collectively, the “Revolving Loans”) to the Borrower, from time to time on
any Business Day during the period from and including the Restatement Date to
but not including the Facility Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Commitment; provided that no
borrowing of Revolving Loans shall be made if, immediately after giving effect
thereto (and to any concurrent repayment of Swingline Loans with proceeds of
Revolving Loans made pursuant to such borrowing), (i) the amount of all
outstanding Credit Exposure of any Lender exceed such Lender’s Commitment or
(ii) the aggregate principal amount of all outstanding Credit Exposure exceed
the Aggregate Commitments. Subject to and on the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans. 2.1.4
Swingline Facility. The Swingline Lender agrees, subject to and on the terms and
conditions of this Agreement, to make loans (each, a “Swingline Loan,” and
collectively, the “Swingline Loans”) to the Borrower, from time to time on any
Business Day during the period from the Restatement Date to but not including
the Swingline Termination Date (or, if earlier, the Facility Termination Date),
in an aggregate principal amount at any time outstanding not exceeding the
Swingline Commitment. No borrowing of Swingline Loans shall be made if,
immediately after giving effect thereto (i) the amount of all outstanding Credit
Exposure of any Lender exceed such Lender’s Commitment or (ii) the aggregate
principal amount of all outstanding Credit Exposure exceeds the Aggregate
Commitments, and provided further that the Swingline Lender shall not make any
Swingline Loan if any Lender is at that time a Defaulting Lender, unless the
Swingline Lender has entered into arrangements satisfactory to the Swingline
Lender (in its sole discretion) with the Borrower or such Lender to eliminate
the Swingline Lender’s actual or potential Fronting Exposure (after giving
effect to Section 2.22.1(iv)) with respect to the Defaulting Lender arising from
either the Swingline Loan then proposed to be made or that the Swingline Loan
and all other Swingline Loans as to which the Swingline Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion. Subject to
and on the terms and conditions of this Agreement, the Borrower may borrow,
repay (including by means of a borrowing of Revolving Loans pursuant to Section
2.2.3) and reborrow Swingline Loans. All Swingline Loans shall bear interest at
the LIBOR Market Index Rate plus the Applicable Margin. 30



--------------------------------------------------------------------------------



 
[exhibit101updated037.jpg]
2.2 Loans. 2.2.1 Types of Loans. The Revolving Loans may be made as, and from
time to time continued as or converted to, Base Rate Loans or LIBOR Rate Loans
(each a “Type” of Loan), or a combination thereof, selected by the Borrower in
accordance with Section 2.2.2. The Swingline Loans shall be made and maintained
as LIBOR Market Index Rate Loans at all times and may not be converted into or
continued as LIBOR Rate Loans or Base Rate Loans under Section 2.2.7. 2.2.2
Borrowing of Revolving Loans. In order to request Revolving Loans (other than
(i) borrowings of Swingline Loans, which shall be made pursuant to Section
2.2.3, (ii) borrowings for the purpose of repaying Refunded Swingline Loans,
which shall be made pursuant to Section 2.2.4, (iii) borrowings for the purpose
of paying unpaid Reimbursement Obligations, which shall be made pursuant to
Section 3.4, and (iv) borrowings involving continuations or conversions of
outstanding Loans, which shall be made pursuant to Section 2.2.7), the Borrower
shall give the Administrative Agent irrevocable written notice (a “Borrowing
Notice”), not later than 11:00 a.m. on the requested Borrowing Date of each Base
Rate Loan and at least three (3) Business Days before the requested Borrowing
Date for each LIBOR Rate Loan. A Borrowing Notice shall be in the form of
Exhibit 2.2.2 hereto and shall specify: (i) the requested Borrowing Date, which
shall be a Business Day, of such Loan, (ii) the aggregate amount of such Loan,
(iii) the Type of Loan selected, and (iv) in the case of each LIBOR Rate Loan,
the Interest Period applicable thereto (which may not end after the Facility
Termination Date). Each LIBOR Rate Loan shall be in the minimum amount of
$5,000,000 (and any whole multiple of $1,000,000 in excess thereof), and each
Base Rate Loan shall be in the minimum amount of $1,000,000 (and any whole
multiple of $1,000,000 in excess thereof); provided, however, any Base Rate Loan
may be in the amount of the unused Aggregate Commitments. If the Borrower shall
have failed to designate the Type of Loans selected, the Borrower shall be
deemed to have requested Base Rate Loans. If the Borrower shall have failed to
select the duration of the Interest Period to be applicable to any LIBOR Rate
Loans requested, then the Borrower shall be deemed to have selected an Interest
Period with a duration of one month. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of the amount and Type of each Loan to be made by such Lender on the
requested date specified therein. To the extent such Lenders have made such
amounts available to the Administrative Agent as provided in Section 2.3, the
Administrative Agent will make the aggregate of such amounts available to the
Borrower in like funds as received by the Administrative Agent. 2.2.3 Borrowing
of Swingline Loans. In order to request Swingline Loans, the Borrower shall give
the Administrative Agent (and the Swingline Lender, if the Swingline 31



--------------------------------------------------------------------------------



 
[exhibit101updated038.jpg]
Lender is not also the Administrative Agent) irrevocable written notice ( a
“Swingline Borrowing Notice”) not later than 11:00 a.m. on the date of requested
Borrowing Date. A Borrowing Notice shall be in the form of Exhibit 2.2.3 hereto
and shall specify: (i) the requested Borrowing Date, which shall be a Business
Day, of such Loan, and (ii) the aggregate amount of such Loan. Each Swingline
Loan (x) shall be in the minimum amount of $100,000 (and a whole multiple of
$100,000 if in excess thereof (or if less, in the amount of the Unutilized
Swingline Commitment)) and (y) shall be due and payable on the earlier of (A)
the Swingline Termination Date and (B) within ten (10) Business Days of such
Loan being made. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided in Section 2.3, the
Administrative Agent will make such amount available to the Borrower.
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Swingline Loan. 2.2.4 Refunded Swingline Loans. With respect to any outstanding
Swingline Loans, the Swingline Lender may at any time (whether or not an Event
of Default has occurred and is continuing) in its sole and absolute discretion,
and is hereby authorized and empowered by the Borrower to, cause a Borrowing of
Revolving Loans to be made for the purpose of repaying such Swingline Loans by
delivering to the Administrative Agent (if the Administrative Agent is not also
the Swingline Lender) and each other Lender (on behalf of, and with a copy to,
the Borrower), not later than 11:00 a.m. on the proposed Borrowing Date
therefor, a notice (which shall be deemed to be a Borrowing Notice given by the
Borrower) requesting the Lenders to make Revolving Loans (which shall be made
initially as Base Rate Loans) on such Borrowing Date in an aggregate amount
equal to the amount of such Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date such notice is given that the Swingline Lender requests
to be repaid. To the extent the Lenders have made such amounts available to the
Administrative Agent as provided in Section 2.3, the Administrative Agent will
make the aggregate of such amounts available to the Swingline Lender in like
funds as received by the Administrative Agent, which shall apply such amounts in
repayment of the Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the relevant Borrowing Date, the Refunded
Swingline Loans (including the Swingline Lender’s ratable share thereof, in its
capacity as a Lender) shall be deemed to be repaid with the proceeds of the
Revolving Loans made as provided above (including a Revolving Loan deemed to
have been made by the Swingline Lender), and such Refunded Swingline Loans
deemed to be so repaid shall no longer be outstanding as Swingline Loans but
shall be outstanding as Revolving Loans. If any portion of any such amount
repaid (or deemed to be repaid) to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in any bankruptcy,
insolvency or similar proceeding or otherwise, the loss of the amount so
recovered shall be shared ratably among all the Lenders in the manner
contemplated by Section 2.3. 2.2.5 Lender Participation in Swingline Loans. If,
as a result of any bankruptcy, insolvency or similar proceeding with respect to
the Borrower, Revolving Loans are not made 32



--------------------------------------------------------------------------------



 
[exhibit101updated039.jpg]
pursuant to Section 2.2.4 in an amount sufficient to repay any amounts owed to
the Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of the Borrower as provided for hereinabove, each Lender, upon one (1)
Business Day’s prior notice from the Swingline Lender, shall fund its risk
participation in such outstanding Swingline Loans by making available to the
Administrative Agent an amount equal to its Applicable Percentage of the unpaid
amount thereof together with accrued interest thereon. To the extent the Lenders
have made such amounts available to the Administrative Agent as provided in
Section 2.3, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent. In the event any such Lender fails to make available to
the Administrative Agent the amount of such Lender’s participation as provided
in this Section 2.2.5, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date such amount is required to be made available for the account of
the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Effective Rate for the first three (3)
Business Days and thereafter at the Alternative Base Rate. Promptly following
its receipt of any payment by or on behalf of the Borrower in respect of a
Swingline Loan, the Swingline Lender will pay to each Lender that has acquired a
participation therein such Lender’s Applicable Percentage of such payment. 2.2.6
Notwithstanding any provision of this Agreement to the contrary, the obligation
of each Lender (other than the Swingline Lender) to make Revolving Loans for the
purpose of repaying any Refunded Swingline Loans pursuant to Section 2.2.4 and
each such Lender’s obligation to purchase a participation in any unpaid
Swingline Loans pursuant to Section 2.2.5 shall be absolute and unconditional
and shall not be affected by any circumstance or event whatsoever, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender may have against the Swingline Lender, the Administrative
Agent, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of any Unmatured Default or Event of Default, (iii)
the failure of the amount of such borrowing of Revolving Loans to meet the
minimum borrowing amount specified in Section 2.2.2, or (iv) the failure of any
conditions set forth in Section 4.2 or elsewhere herein to be satisfied. 2.2.7
Conversion and Continuation of Outstanding Loans. (i) Each Base Rate Loan shall
continue as a Base Rate Loan unless and until such Base Rate Loan is either
converted into a LIBOR Rate Loan in accordance with this Section 2.2.7 or repaid
in accordance with Section 2.5. Each LIBOR Rate Loan shall continue as a LIBOR
Rate Loan until the end of the then-applicable Interest Period therefor, at
which time such LIBOR Rate Loan shall be automatically converted into a Base
Rate Loan unless the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice in the manner set forth below requesting that, at
the end of such Interest Period, such LIBOR Rate Loan continue as a LIBOR Rate
Loan for the same or another Interest Period. The Borrower may elect from time
to time to convert all or any part of a Base Rate Loan into a LIBOR Rate Loan.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit 2.2.7 (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Loan into 33



--------------------------------------------------------------------------------



 
[exhibit101updated040.jpg]
a LIBOR Rate Loan, or continuation of a LIBOR Rate Loan, not later than 11:00
a.m. at least three (3) Business Days prior to the date of the requested
conversion or continuation, specifying: (a) the requested date, which shall be a
Business Day, of such conversion or continuation, (b) the aggregate amount and
Type of the Loan which is to be converted or continued, and (c) the amount of
such Loan(s) which is to be converted or continued as a LIBOR Rate Loan and the
duration of the Interest Period applicable thereto. Each conversion of a LIBOR
Rate Loan into a Base Rate Loan shall involve a minimum amount of $3,000,000
(and a whole multiple of $1,000,000, if in excess thereof). Each conversion of a
Base Rate Loan into a LIBOR Rate Loan shall involve a minimum amount of
$5,000,000 (and a whole multiple of $1,000,000 if in excess thereof). No partial
conversion of LIBOR Rate Loans made pursuant to a single Borrowing Notice shall
reduce the outstanding principal amount of such LIBOR Rate Loans to less than
$5,000,000 (or to any greater amount not a whole multiple of $1,000,000 in
excess thereof). Except as otherwise provided in Section 2.18.7, LIBOR Rate
Loans may be converted into Base Rate Loans only on the last day of the Interest
Period Applicable thereto (and in any event, if a LIBOR Rate Loan is converted
into a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, the Borrower will pay, upon such conversion, all amounts
required under Section 2.18.1 to be paid as a consequence thereof). Upon receipt
of any such notice, the Administrative Agent shall promptly notify each Lender
of (x) the contents thereof, (y) the amount and Type and, in the case of LIBOR
Rate Loans, the last day of the applicable Interest Period of each Loan to be
converted or continued by such Lender and (z) the amount and Type or Types of
Loans into which such Loans are to be converted or as which such Loans are to be
continued. (ii) Notwithstanding anything to the contrary contained in this
Section 2.2.7, during an Event of Default, the Administrative Agent may notify
the Borrower that Loans may only be converted into or continued as Loans of
certain specified Types. 2.3 Funding by Lenders; Disbursement to the Borrower.
2.3.1 Funding by Lenders. Not later than 1:00 p.m. on each requested Borrowing
Date, each Lender shall, if it has received the notice contemplated by Sections
2.2.2, 2.2.3, 2.2.4 or 2.2.5 on or prior to 12:00 noon on such date, in the case
of Base Rate Loans, or on or prior to its close of business on the third
Business Day before such date, in the case of LIBOR Rate Loans, make available
to the Administrative Agent, in Dollars in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII, the
amount of Loans to be made by such Lender on such date. 2.3.2 Disbursement to
the Borrower. Upon satisfaction of the applicable conditions set forth in
Section 4.2 (and, if such Borrowing is on the Restatement Date, Section 4.1),
Loans shall be disbursed by the Administrative Agent not later than 3:30 p.m. on
the date 34



--------------------------------------------------------------------------------



 
[exhibit101updated041.jpg]
specified therefor by credit to an account of the Borrower at the Administrative
Agent at its address specified pursuant to Article XIII or in such other manner
as may have been specified to and as shall be reasonably acceptable to the
Administrative Agent, in each case in Dollars in funds immediately available to
the Borrower, as the case may be. 2.4 Fees. The Borrower agrees to pay: 2.4.1
Arranger Fees. (i) To Wells Fargo Securities, for its own account, on the
Restatement Date, the fees required under the Wells Fargo Fee Letter and (ii) to
BB&TCM, MUFG and TD Securities, for their respective accounts, on the
Restatement Date, the fees required under the Passive Arrangers Fee Letter;
2.4.2 Facility Fee. To the Administrative Agent for the account of each Lender a
facility fee at a per annum rate equal to the Facility Fee Rate on the average
daily amount of such Lender’s Commitment (whether used or unused) from the date
hereof to and including the Repayment Date (the “Facility Fee”), payable on the
last day of each calendar quarter hereafter and on the Repayment Date; 2.4.3
Letter of Credit Fees. To the Administrative Agent, for the account of each
Lender, a letter of credit fee for each calendar quarter (or portion thereof) in
respect of all Letters of Credit outstanding during such quarter, at a rate per
annum equal to the Applicable Margin then in effect during such quarter for
LIBOR Rate Loans on such Lender’s pro rata share of the daily average aggregate
Stated Amount of such Letters of Credit, payable in arrears on (i) the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Restatement Date, and (ii) on the later of the Facility
Termination Date and the date of termination of the last outstanding Letter of
Credit; provided, however, that any letter of credit fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Bank pursuant to Section 3.1.1 shall be payable, to the maximum
extent permitted by Applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective pro rata shares allocable to such Letter
of Credit pursuant to Section 2.22.1(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account; 2.4.4 Letter of Credit Facing
Fee. To each Issuing Bank, for its own account, a facing fee for each calendar
quarter (or portion thereof) on the daily average aggregate Stated Amount of all
Letters of Credit issued by such Issuing Bank outstanding during such quarter,
at a per annum rate separately agreed to between each Issuing Bank and the
Borrower (each an “LC Fee”), payable in arrears (i) on the last Business Day of
each calendar quarter, beginning with the first such day to occur after the
Restatement Date, and (ii) on the later of the Facility Termination Date and the
date of termination of the last outstanding Letter of Credit; 2.4.5 Letter of
Credit Customary Fees. To each Issuing Bank, for its own account, such
commissions, transfer fees and other fees and charges incurred in connection
with the issuance and administration of each Letter of Credit issued by it as
are customarily charged from time to time by such Issuing Bank for the
performance of such services in connection with similar letters of credit, or as
may be otherwise agreed to by such Issuing Bank, but without duplication of
amounts payable under Section 2.4.2; and 35



--------------------------------------------------------------------------------



 
[exhibit101updated042.jpg]
2.4.6 Administrative Fee. To the Administrative Agent, for its own account, the
annual administrative fee described in the Wells Fargo Fee Letter, on the terms,
in the amount and at the times set forth therein. None of the fees payable under
this Section 2.4 shall be refundable in whole or in part. 2.5 Reductions in
Aggregate Commitments; Increases in Aggregate Commitments. 2.5.1 Reductions. The
Borrower may permanently reduce the Aggregate Commitments, in whole or in part,
ratably among the Lenders in an amount equal to $5,000,000 ($500,000 in the case
of the Unutilized Swingline Commitment) or a whole multiple of $1,000,000 in
excess thereof (or $100,000 in the case of the Unutilized Swingline Commitment)
upon at least three (3) Business Days’ written notice to the Administrative
Agent (and in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), which notice shall specify the amount of any
such reduction; provided, however, that the amount of the Aggregate Commitments
may not be reduced below the aggregate outstanding Credit Exposure. Upon receipt
of any such notice, the Administrative Agent (or Swingline Lender) shall
promptly notify each Lender of the contents thereof and the amount to which such
Lender’s Commitment is to be reduced. All accrued Facility Fees shall be payable
on the effective date of any termination of the obligations of the Lenders to
make Loans hereunder. The amount of any termination or reduction made under this
Section 2.5.1 may not thereafter be reinstated. 2.5.2 Increases. At any time
following the Restatement Date and prior to the Facility Termination Date, the
Aggregate Commitments may, at the option of the Borrower, be increased by a
total amount not in excess of $100,000,000, either by one or more then-existing
Lenders increasing their Commitments or by new Lenders establishing such
additional Commitments (each such increase by either means, a “Commitment
Increase”, and each such Lender increasing its Commitment or new Lender, an
“Additional Commitment Lender”); provided that (i) each new Lender shall be
reasonably acceptable to the Administrative Agent, (ii) no Unmatured Default or
Event of Default shall exist immediately prior to or after the effective date of
such Commitment Increase, (iii) all representations and warranties made by the
Borrower in this Agreement as of the date of such Commitment Increase are true
and correct in all material respects, (iv) each such Commitment Increase shall
be in an aggregate amount not less than $10,000,000 or a whole multiple of
$5,000,000 in excess thereof, or, if less, the maximum remaining amount that the
Aggregate Commitments may be increased pursuant to this Section 2.5.2, (v) no
such Commitment Increase shall be permitted without all required Governmental
Approvals and (vi) no such Commitment Increase shall become effective unless and
until the Borrower, the Administrative Agent and the Additional Commitment
Lenders shall have executed and delivered an agreement substantially in the form
of Exhibit 2.5.2 (a “Commitment Increase Supplement”). On the effective date of
such Commitment Increase, each Additional Commitment Lender shall purchase, by
assignment, from each other existing Lender the portion of such other Lender’s
Credit Exposure outstanding at such time such that, after giving effect to such
assignments, the respective aggregate amount of Credit Exposure of each Lender
shall be equal to such Lender’s Applicable Percentage (as adjusted pursuant
hereto) of the aggregate Credit Exposure outstanding. The purchase price for the
Loans so assigned shall be the principal amount of the Loans so assigned plus
the amount of accrued and unpaid interest thereon on the date of assignment.
Upon payment of such purchase price, each Lender shall be 36



--------------------------------------------------------------------------------



 
[exhibit101updated043.jpg]
automatically deemed to have sold and made such an assignment to such Additional
Commitment Lender and shall, to the extent of the interest assigned, be released
from its obligations under this Agreement, and such Additional Commitment Lender
shall be automatically deemed to have purchased and assumed such an assignment
from each other Lender and, if not already a Lender hereunder, shall be a party
hereto and, to the extent of the interest assigned, have the rights and
obligations of a Lender under this Agreement. 2.6 Extension Option. After the
first anniversary of the Restatement Date, and then no earlier than sixty (60)
days and no later than thirty (30) days prior to each anniversary of the
Restatement Date, but on no more than two occasions, the Borrower may, by
written notice to the Administrative Agent, request that the Lenders extend the
Facility Termination Date for an additional year. Any election by a Lender to
extend the term of its Commitment pursuant to such a request shall be at such
Lender’s sole discretion and subject to such credit evaluation as such Lender
may determine. 2.6.1 No extension pursuant to this Section 2.6 shall become
effective unless agreed to in writing not later than fifteen (15) days prior to
the relevant anniversary of the Restatement Date by Lenders then holding more
than 50% of the Commitments. 2.6.2 In the event that Lenders then holding more
than 50% of the Commitments but less than 100% of the Commitments shall agree to
an extension requested pursuant to this Section 2.6, the Borrower shall be
entitled to propose a new Lender or Lenders (which shall be reasonably
acceptable to the Administrative Agent, the Swingline Lender and the Issuing
Banks), or an increase in the Commitment or Commitments of a then-existing
Lender or Lenders, whose new or increased Commitments (in an aggregate amount
not in excess of the Commitments of the Lenders who did not agree to extend)
shall be in effect during the extension period so agreed. 2.6.3 Unless a Lender
which does not agree to extend its Commitment shall be replaced pursuant to
Section 2.6.4, the Commitment of such Lender shall continue in full force and
effect until the Facility Termination Date to which it has agreed (each a “Prior
Termination Date”). 2.6.4 In the event that an existing Lender shall not agree
to extend its Commitment pursuant to a request by the Borrower, the Borrower
shall be entitled to replace such Lender with another Lender or and/or an
Eligible Assignee that shall assume the then Commitment of such existing Lender
and shall agree to the extension requested. Any Eligible Assignee (if not
already a Lender hereunder) shall become a party to this agreement as a Lender
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower. In the event of such a replacement,
such existing Lender shall assign to such replacement Lender the outstanding
Loans of such existing Lender for a purchase price equal to the principal amount
of the Loans so assigned, plus the amount of accrued and unpaid interest thereon
to the date of such assignment, and such replacement Lender shall acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. 37



--------------------------------------------------------------------------------



 
[exhibit101updated044.jpg]
2.6.5 An extension of the Facility Termination Date pursuant to this Section 2.6
shall only become effective upon the receipt by the Administrative Agent of a
certificate (the statements contained in which shall be true) of a duly
authorized officer of the Borrower stating that both before and after giving
effect to such extension of the Facility Termination Date (i) no Unmatured
Default or Event of Default has occurred and is continuing and (ii) all
representations and warranties made by the Borrower under this Agreement are
true and correct in all material respects on and as of the date such extension
is made. 2.6.6 Effective on and after the Prior Termination Date, (i) each of
the Lenders who does not agree to extend its Commitment shall be automatically
released from their respective participations and Reimbursement Obligations
under Section 3.4 with respect to any outstanding Letters of Credit and (ii) the
participations and Reimbursement Obligations of each Lender (other than the
Lenders who do not agree to extend their Commitments) shall be automatically
adjusted to equal such Lender’s revised Applicable Percentage of such
outstanding Letters of Credit. 2.7 Repayments; Optional Principal Prepayments.
(a) Each Loan shall mature and become due and payable, and shall be repaid by
the Borrower, in full on the day one year after the date such Loan was made,
unless the Borrower’s Board of Directors, by a written resolution, has
authorized such Loan to be outstanding for a term in excess of one year, in
which case such Loan shall mature and become due and payable, and shall be
repaid by the Borrower, in full on the date fixed by such written resolution,
but in no event later than on the Facility Termination Date. (b) The Borrower
may from time to time pay, without penalty or premium, all outstanding Loans, or
any portion of the outstanding Loans, on any Business Day upon notice to the
Administrative Agent one (1) Business Day prior to each intended prepayment of
Alternative Base Rate Loans and three (3) Business Days prior to each intended
prepayment of LIBOR Rate Loans; provided that (i) each partial payment of LIBOR
Rate Loans shall be in the minimum amount of $5,000,000 (and a whole multiple of
$1,000,000 if in excess thereof), and each partial payment of Base Rate Loans
shall be in the minimum amount of $3,000,000 (and a whole multiple of $1,000,000
if in excess thereof) ($100,000 and $100,000, respectively, in the case of
Swingline Loans), (ii) no partial payment of LIBOR Rate Loans made pursuant to a
single borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Rate Loans under such borrowing to less than $5,000,000 (and a
whole multiple of $1,000,000 if in excess thereof), and (iii) unless made
together with all amounts required under Section 2.18.1 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Rate Loan may be made
only on the last day of the Interest Period applicable thereto. Each such notice
of prepayment shall be in the form of Exhibit 2.7 and shall specify (i) the date
such prepayment is to be made and (ii) the amount and Type of the Loans to be
prepaid and, in the case of LIBOR Rate Loans, the last day of the applicable
Interest Period of the LIBOR Rate Loans to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Lender of the
contents thereof and the amount and Type of the Loans to be prepaid and, in the
case of LIBOR Rate Loans, the last day of the applicable Interest Period of each
LIBOR Rate Loan of such Lender to be prepaid. 38



--------------------------------------------------------------------------------



 
[exhibit101updated045.jpg]
Amounts to be prepaid shall irrevocably be due and payable on the date specified
in the applicable notice of prepayment, together with interest thereon as
provided in Section 2.13. 2.8 Changes in Interest Rate, etc. Each Base Rate Loan
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Loan is made or is converted from a LIBOR Rate
Loan into a Base Rate Loan pursuant to Section 2.2.7 to but excluding the date
it becomes due or is converted into a LIBOR Rate Loan pursuant to Section 2.2.7
hereof, at a rate per annum equal to the Base Rate plus the Applicable Margin
for such day. Each LIBOR Rate Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the applicable LIBOR Rate plus the Applicable Margin. No Interest Period may
end after the Facility Termination Date. 2.9 Rates Applicable After Default.
During the continuance of an Unmatured Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Loan may be made as, converted into, or continued as a LIBOR
Rate Loan. During the continuance of an Event of Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that each Loan and all other amounts payable under the Loan Documents
shall bear interest at the Overdue Rate; provided that, during the continuance
of an Event of Default under Sections 7.1, 7.7 or 7.8, any amount payable under
the Loan Documents not paid when due (whether at maturity, by reason of notice
of prepayment or otherwise) shall bear interest at a rate per annum equal to the
Overdue Rate without any election or action on the part of the Administrative
Agent or any Lender. 2.10 Method of Payment. 2.10.1 Payments by Borrower. All
payments of the Obligations hereunder and under the other Loan Documents shall
be made, observed or performed, without setoff, deduction, or counterclaim
(whether sounding in tort, contract or otherwise) or Tax. All amounts payable
for the account of the Administrative Agent shall be paid in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon on the date when due and shall be applied ratably by the
Administrative Agent among the Lenders. All amounts payable for the account of
any Lender under the Loan Documents shall, in the case of payments on account of
principal of or interest on the Loans or fees, be made to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII
and, in the case of all other payments, be made directly to such Lender at its
address specified pursuant to Article XIII or at such other address as such
Lender may designate by notice to the Borrower. 2.10.2 Payments to Lenders. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to 39



--------------------------------------------------------------------------------



 
[exhibit101updated046.jpg]
such Lender in the same type of funds that the Administrative Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.
Notwithstanding the foregoing or any contrary provision hereof, if any Lender
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, any Issuing Bank or the Swingline Lender, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, until all such unsatisfied obligations are
fully paid. If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share of such payment with interest
thereon at the Federal Funds Effective Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender. The Administrative Agent will distribute to each Issuing
Bank like amounts relating to payments made to the Administrative Agent for the
account of such Issuing Bank in the same manner, and subject to the same terms
and conditions, as set forth hereinabove with respect to distributions of
amounts to the Lenders. 2.10.3 Authorization to Charge the Borrower’s Accounts.
The Borrower hereby authorizes the Administrative Agent and each Lender, if and
to the extent any amount payable by the Borrower under the Loan Documents
(whether payable to such Person or to any other Person that is the
Administrative Agent or a Lender) is not otherwise paid when due, to charge such
amount against any or all of the accounts of the Borrower with such Person or
any of its Affiliates (whether maintained at a branch or office located within
or without the United States), with the Borrower remaining liable for any
deficiency. Any Lender charging an amount against an account of the Borrower
shall comply with Section 11.2 and provide notice thereof to the Borrower,
within a reasonable time thereafter, which notice shall include a description in
reasonable detail of such action. 2.11 Evidence of Indebtedness. 2.11.1 Lenders’
Evidence of Indebtedness. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. 2.11.2 Administrative Agent’s Evidence
of Indebtedness. The Administrative Agent shall also maintain the Register of
accounts pursuant to Section 12.3.4 in which it will record (a) the amount of
each Loan made hereunder, the Type thereof and the Interest Period with respect
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (c) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof. 2.11.3 Effect of Entries. The entries
maintained in the accounts and records maintained pursuant to Sections 2.11.1
and 2.11.2 above shall be prima facie evidence of the 40



--------------------------------------------------------------------------------



 
[exhibit101updated047.jpg]
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts and records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms. 2.11.4 Notes Upon Request. Any Lender may request that its Loans be
evidenced by Notes. In such event, the Borrower shall prepare, execute and
deliver to such Lender (a) in the case of Revolving Loans, a Revolving Note in
the form of Exhibit 2.11.4-A, payable to the order of such Lender and (b) in the
case of Swingline Loans, a Swingline Note in the form of Exhibit 2.11.4-B.
Thereafter, the Loans represented by such Note and interest thereon shall at all
times (including after any assignment pursuant to Section 12.3) be evidenced by
a Note payable to the order of the payee named therein or any assignee pursuant
to Section 12.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs 2.11.1 and 2.11.1 above. 2.12
Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert, or continue Loans; to effect selections
of Types of Loans; and to transfer funds based on telephonic notices made by any
Person or Persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices, Swingline
Borrowing Notices, and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.
2.13 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Loan and each LIBOR Market Index Rate Loan shall be payable on each
Payment Date, commencing with the first such date to occur after the Restatement
Date, on any date on which the Base Rate Loan or LIBOR Market Index Rate Loan is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any Base Rate
Loan converted into a LIBOR Rate Loan on a day other than a Payment Date shall
be payable on the date of conversion. Interest accrued on each LIBOR Rate Loan
shall be payable on the last day of its applicable Interest Period, on any date
on which the Loan is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each LIBOR Rate Loan having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest, Facility Fees and LC
Fees shall be calculated for actual days elapsed on the basis of a 360 day year,
except that interest calculated based on the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365, or when appropriate 366, day year.
Interest shall be payable for the day a Loan is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. Whenever any payment to the Administrative Agent or any
Lender under the Loan Documents would otherwise be due on a day that is not a
Business Day, such payment shall instead be due on the next succeeding Business
Day; provided, however, that 41



--------------------------------------------------------------------------------



 
[exhibit101updated048.jpg]
if such next succeeding Business Day falls in a new calendar month, such payment
shall instead be due on the immediately preceding Business Day. If the date any
payment under the Loan Documents is due is extended (whether by operation of any
Loan Document, Applicable Law or otherwise), such payment shall bear interest
for such extended time at the rate of interest applicable hereunder. Interest at
the Overdue Rate shall be payable on demand. 2.14 Notification of Loans,
Interest Rates, Prepayments and Commitment Reductions. Promptly after receipt
thereof, the Administrative Agent will notify each Lender of the contents of
each Aggregate Commitments reduction notice, Borrowing Notice, Swingline Notice,
Conversion/Continuation Notice, Letter of Credit Notice, Commitment Increase
Supplement and repayment notice received by it hereunder. The Administrative
Agent will notify each Lender of the LIBOR Rate or Alternate Base Rate
applicable to each Loan promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
The Administrative Agent will notify each Lender of any request by the Borrower
pursuant to Section 2.6 to extend the Facility Termination Date. 2.15 Lending
Installations. Each Lender may book its Loans at any Lending Installation
selected by such Lender and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and any Notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Lending Installation. Each Lender may, by written notice to
the Administrative Agent and the Borrower in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it and for whose account Loan payments are to be made. A Lender
may designate a separate Lending Installation for the purpose of making or
maintaining different Types of Loans, and with respect to LIBOR Rate Loans such
office may be a domestic or foreign branch or Affiliate of such Lender. 2.16
Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended Recipient or Recipients in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the Recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to the Federal Funds Effective Rate for
such day for the first three (3) days and, thereafter, at the Alternate Base
Rate plus 2%. 2.17 Maximum Interest Rate. Nothing contained in the Loan
Documents shall require the Borrower at any time to pay interest at a rate
exceeding the Maximum Permissible Rate. If interest payable by the Borrower on
any date would exceed the maximum amount permitted by the Maximum Permissible
Rate, such interest payment shall automatically be reduced to such 42



--------------------------------------------------------------------------------



 
[exhibit101updated049.jpg]
maximum permitted amount, and interest for any subsequent period, to the extent
less than the maximum amount permitted for such period by the Maximum
Permissible Rate, shall be increased by the unpaid amount of such reduction. Any
interest actually received for any period in excess of such maximum amount
permitted for such period shall be deemed to have been applied as a prepayment
of the Loans. 2.18 Increased Costs; Change in Circumstances; Illegality. 2.18.1
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except the Reserve
Requirement reflected in the LIBOR Rate) or any Issuing Bank; (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or any Issuing Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans or LIBOR Market Index Rate Loans
made by such Lender or any Letter of Credit or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender,
such Issuing Bank or such other Recipient of making, converting to, continuing
or maintaining any LIBOR Rate Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, such Issuing
Bank or other Recipient, the Borrower will pay to such Lender, such Issuing Bank
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Bank or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered. 2.18.2 Capital
Requirements. If any Lender or any Issuing Bank determines that any Change in
Law affecting such Lender or such Issuing Bank or any Lending Installation of
such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such 43



--------------------------------------------------------------------------------



 
[exhibit101updated050.jpg]
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered. 2.18.3 Certificates for Reimbursement. A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in Sections 2.18.1 or 2.18.2 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. 2.18.4 Delay in
Requests. Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or such Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to the foregoing provisions of
this Section 2.18 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). 2.18.5 LIBOR Unavailable. Unless and until a
Benchmark Replacement is implemented in accordance with Section 2.18.6, if, (i)
on or prior to the first day of any Interest Period, the Administrative Agent
shall have determined that adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate for such Interest Period, (ii) at any
time, the Administrative Agent shall have determined that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Market Index
Rate, (iii) on or prior to the first day of any Interest Period, the
Administrative Agent shall have received written notice from the Required
Lenders of their determination that the rate of interest referred to in the
definition of “LIBOR Rate” upon the basis of which the LIBOR Rate for LIBOR Rate
Loans for such Interest Period is to be determined or will not adequately and
fairly reflect the cost to such Lenders of making or maintaining LIBOR Rate
Loans during such Interest Period, or (iv) at any time, the Administrative Agent
shall have received written notice from the Required Lenders of their
determination that the rate of interest referred to in the definition of “LIBOR
Market Index Rate” will not adequately and fairly reflect the cost of such
Lenders of making LIBOR Market Index Rate Loans, the Administrative Agent will
forthwith so notify the Borrower and the Lenders. Upon such notice, (a) all
then-outstanding LIBOR Rate Loans shall automatically, on the expiration date of
the respective Interest Periods applicable thereto (unless then repaid in full),
be converted into Base Rate Loans, (b) all then-outstanding LIBOR Market Index
Rate Loans, shall automatically, on the day of such notice, be converted into
Base Rate Loans, (c) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Rate Loans shall be suspended (including
pursuant to the borrowing to which such Interest Period applies), and (d) any
Borrowing Notice, Swingline Borrowing Notice or Conversion/Continuation Notice
44



--------------------------------------------------------------------------------



 
[exhibit101updated051.jpg]
given at any time thereafter with respect to LIBOR Rate Loans shall be deemed to
be a request for Base Rate Loans, in each case until the Administrative Agent or
the Required Lenders, as the case may be, shall have determined that the
circumstances giving rise to such suspension no longer exist (and the Required
Lenders, if making such determination, shall have so notified the Administrative
Agent), and the Administrative Agent shall have so notified the Borrower and the
Lenders. 2.18.6 Effect of Benchmark Transition Event. (i) Benchmark Replacement.
Notwithstanding anything to the contrary herein or in any other Loan Document,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Administrative Agent and the Borrower may amend this
Agreement to replace the LIBOR Rate and/or the LIBOR Market Index Rate with a
Benchmark Replacement. Any such proposed amendment agreed to by the
Administrative Agent and Borrower with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBOR Rate or the LIBOR
Market Index Rate with a Benchmark Replacement pursuant to this Section Error!
Reference source not found. will occur prior to the applicable Benchmark
Transition Start Date. (ii) Benchmark Replacement Conforming Changes. In
connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement. (iii) Notices;
Standards for Decisions and Determinations. The Administrative Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
Error! Reference source not found., including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section Error! Reference
source not found.. 45



--------------------------------------------------------------------------------



 
[exhibit101updated052.jpg]
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Rate Loan or for a conversion to or continuation of
LIBOR Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Alternate Base Rate based upon the LIBOR Rate will not be used in any
determination of the Alternate Base Rate. During any Benchmark Unavailability
Period, all then-outstanding LIBOR Market Index Rate Loans, shall automatically,
on the day of such notice, be converted into Base Rate Loans and any Swingline
Loans shall be made as Base Rate Loans. 2.18.7 Illegality. Notwithstanding any
other provision in this Agreement, if, at any time after the date hereof and
from time to time, any Lender shall have determined in good faith that the
introduction of or any change in any Applicable Law, rule or regulation or in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance with
any guideline or request from any such Governmental Authority (whether or not
having the force of law), has or would have the effect of making it unlawful for
such Lender to make or to continue to make or maintain LIBOR Rate Loans or LIBOR
Market Index Rate Loans, such Lender will forthwith so notify the Administrative
Agent and the Borrower. Upon such notice, (i) each of such Lender’s then-
outstanding LIBOR Rate Loans and LIBOR Market Index Rate Loans shall
automatically, immediately in the case of LIBOR Market Index Rate Loans and on
the expiration date of the applicable Interest Period in the case of any LIBOR
Rate Loan (or, to the extent any such LIBOR Rate Loan may not lawfully be
maintained as a LIBOR Rate Loan until such expiration date, upon such notice)
and to the extent not sooner prepaid, be converted into a Base Rate Loan, (ii)
the obligation of such Lender to make, to convert Base Rate Loans into, or to
continue, LIBOR Rate Loans shall be suspended (including pursuant to any
borrowing for which the Administrative Agent has received a Borrowing Notice but
for which the Borrowing Date has not arrived), and (iii) any Borrowing Notice or
Conversion/Continuation Notice given at any time thereafter with respect to
LIBOR Rate Loans (or Swingline Borrowing Notice given with respect to any
Swingline Loans) shall, as to such Lender, be deemed to be a request for a Base
Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrower. 2.19 Taxes. 2.19.1 Issuing Bank; FATCA. For purposes of
this Section 2.19, the term “Lender” includes any Issuing Bank and the term
“Applicable Law” includes FATCA. 2.19.2 Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in 46



--------------------------------------------------------------------------------



 
[exhibit101updated053.jpg]
accordance with Applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. 2.19.3 Payments of Other Taxes
by the Borrower. The Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
2.19.4 Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. 2.19.5
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.19.5. 2.19.6 Evidence of
Payments. As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.19, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. 2.19.7 Status of Lenders. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the 47



--------------------------------------------------------------------------------



 
[exhibit101updated054.jpg]
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(a),
(ii)(b) and (ii)(d) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. (ii) Without limiting the
generality of the foregoing, in the event that the Borrower is a U.S. Borrower,
(a) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; (b) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: (1) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W- 8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit 2.19-A to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) 48



--------------------------------------------------------------------------------



 
[exhibit101updated055.jpg]
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or (4) to the extent a Foreign
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.19-B or Exhibit
2.19-C, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.19-D on behalf of
each such direct and indirect partner; (c) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (d) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. 49



--------------------------------------------------------------------------------



 
[exhibit101updated056.jpg]
2.19.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.19.8 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.19.8, in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.19.8 the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. 2.19.9 Survival. Each party’s obligations under this Section
2.19 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. 2.20 Compensation. The Borrower will compensate each
Lender upon demand for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund or
maintain LIBOR Rate Loans) that such Lender may incur or sustain (i) if for any
reason (other than a default by such Lender) a borrowing or continuation of, or
conversion into, a LIBOR Rate Loan does not occur on a date specified therefor
in a Borrowing Notice or Conversion/Continuation Notice, (ii) if any repayment,
prepayment or conversion of any LIBOR Rate Loan occurs on a date other than the
last day of an Interest Period applicable thereto (including as a consequence of
any assignment made pursuant to Section 2.21.1 or any acceleration of the
maturity of the Loans pursuant to Article VIII), (iii) if any prepayment of any
LIBOR Rate Loan is not made on any date specified in a notice of prepayment
given by the Borrower or (iv) as a consequence of any other failure by the
Borrower to make any payments with respect to any LIBOR Rate Loan when due
hereunder. Calculation of all amounts payable to a Lender under this Section
2.20 shall be made as though such Lender had actually funded its relevant LIBOR
Rate Loan through the purchase of a eurodollar deposit bearing interest at the
LIBOR Rate in an amount equal to the amount of such LIBOR Rate Loan, having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.20. A certificate (which shall be in reasonable
detail) showing the bases for the determinations set forth in this Section 2.20
by any Lender as to any additional amounts payable pursuant to this Section 2.20
shall be submitted by such Lender to the Borrower either directly or through the
Administrative Agent. 50



--------------------------------------------------------------------------------



 
[exhibit101updated057.jpg]
Determinations set forth in any such certificate made in good faith for purposes
of this Section 2.20 of any such losses, expenses or liabilities shall be
conclusive absent manifest error. 2.21 Mitigation Obligations; Replacement of
Lenders. 2.21.1 If any Lender requests compensation under Section 2.18, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Installation for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.18 or 2.19, as the case may be, in the future,
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. 2.21.2 If any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant Section 2.19 and, in each case,
such Lender has declined or is unable to designate a different Lending
Installation in accordance with Section 2.21.1, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
12.3), all of its interests, rights (other than its existing rights to payments
pursuant to Section 2.18 or 2.19) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.3.2;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit not refinanced through the Borrowing of Revolving Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.20) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (iii) in the case of
any such assignment resulting from a request for compensation under Section 2.18
or payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments thereafter; (iv) such
assignment does not conflict with Applicable Law; and 51



--------------------------------------------------------------------------------



 
[exhibit101updated058.jpg]
(v) in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. 2.22 Defaulting Lenders. 2.22.1
Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law: (i) Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and in Section 8.2. (ii) Defaulting Lender Waterfall. Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to or Article VII otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Article XI shall be applied at such time or times as may be determined by the
Administrative Agent as follows: (a) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; (b) second, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to any Issuing Bank or the Swingline Lender hereunder; (c) third, if so
determined by the Administrative Agent or requested by any Issuing Bank or the
Swingline Lender, to be held as Cash Collateral for future funding obligations
of such Defaulting Lender in respect of any participation in any Letter of
Credit or Swingline Loan; (d) fourth, as the Borrower may request (so long as no
Unmatured Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; (e)
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; (f)
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against 52



--------------------------------------------------------------------------------



 
[exhibit101updated059.jpg]
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; (g) seventh, so long as no Unmatured Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and (h) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or any Letter of Credit Exposure in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and obligations in respect of Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22.1(ii) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto. (iii) Any Defaulting Lender shall be
entitled to receive any Facility Fee for any period during which such Lender is
a Defaulting Lender only to the extent allocable to the sum of (1) the
outstanding amount of the Revolving Loans funded by it and (2) its Letter of
Credit Exposure and Swingline Exposure for which it has provided Cash Collateral
pursuant to Section 2.22.3 (and the Borrower shall (A) be required to pay the
applicable Issuing Bank and the Swingline Lender the amount of such fee
allocable to its Fronting Exposure arising from such Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to such Defaulting Lender). (iv) All or any
part of such Defaulting Lender’s Letter of Credit Exposure and Swingline
Exposure shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the Credit Exposure of any non- Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment. (v) If the reallocation described in Section
2.22.1(iv) cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
within one (1) Business Day following notice by the Administrative Agent, (x)
first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize each Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in Section 2.22.3.
53



--------------------------------------------------------------------------------



 
[exhibit101updated060.jpg]
2.22.2 If the Borrower, the Administrative Agent, the Issuing Banks and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held by the
Lenders in accordance with their respective Applicable Percentages (without
giving effect to Section 2.22.1(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; provided further that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
2.22.3 At any time that there shall exist a Defaulting Lender, within one (1)
Business Day upon the request of the Administrative Agent, any Issuing Bank or
the Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.22.1(iv) and any Cash Collateral provided by the
Defaulting Lender). (i) All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders (including the
Swingline Lender), and agrees to maintain, a first-priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22.3(ii). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. (ii) Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.22 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific Letter of Credit Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such Cash
Collateral as may be provided for herein. 54



--------------------------------------------------------------------------------



 
[exhibit101updated061.jpg]
(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and each Issuing Bank that there exists excess Cash Collateral; provided
that, subject to this Section 2.22 the Person providing Cash Collateral and each
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents. 2.22.4 So long as any Lender is a Defaulting Lender, (i) the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto. ARTICLE III LETTERS OF CREDIT
3.1 Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Unmatured Default or Event of Default has occurred and is continuing,
each Issuing Bank will, at any time and from time to time on and after the
Restatement Date and prior to the earlier of (i) the Letter of Credit Maturity
Date and (ii) the Repayment Date, and upon request by the Borrower in accordance
with the provisions of Section 3.1, issue for the account of the Borrower one or
more irrevocable standby letters of credit denominated in Dollars and in a form
customarily used or otherwise approved by such Issuing Bank (together with all
amendments, modifications and supplements thereto, substitutions therefor and
renewals and restatements thereof, collectively, the “Letters of Credit”). The
Stated Amount of each Letter of Credit shall not be less than such amount as may
be acceptable to the applicable Issuing Bank. Notwithstanding the foregoing:
3.1.1 No Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the Stated Amount when added to the aggregate Letter of Credit
Exposure of the Lenders at such time, would exceed the Letter of Credit
Subcommitment, (ii) the Stated Amount when added to the aggregate outstanding
Credit Exposure, would exceed the Aggregate Commitments at such time, and (iii)
any Lender is at that time a Defaulting Lender, unless the applicable Issuing
Bank has entered into an arrangement, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.22.1(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Exposure as to
which such Issuing Bank has actual or potential Fronting Exposure, as it may
elect in its sole discretion; 55



--------------------------------------------------------------------------------



 
[exhibit101updated062.jpg]
3.1.2 No Letter of Credit shall be issued that by its terms expires later than
the Letter of Credit Maturity Date or, in any event, more than one year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
applicable Issuing Bank, for renewal for successive periods of one year or less
(but not beyond the Letter of Credit Maturity Date), unless and until the
applicable Issuing Bank shall have delivered a notice of nonrenewal to the
beneficiary of such Letter of Credit; 3.1.3 No Issuing Bank shall be under any
obligation to issue any Letter of Credit if, at the time of such proposed
issuance, (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Applicable Law or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated) not in
effect on the Restatement Date, or any unreimbursed loss, cost or expense that
was not applicable, in effect or known to such Issuing Bank as of the
Restatement Date and that the Issuing Bank in good faith deems material to it,
(ii) such Issuing Bank shall have actual knowledge, or shall have received
notice from any Lender, prior to the issuance of such Letter of Credit that one
or more of the conditions specified in Section 4.1 (if applicable) or Section
4.2 are not then satisfied (or have not been waived in writing as required
herein) or that the issuance of such Letter of Credit would violate the
provisions of Section 3.1.1, or (iii) the issuance of such Letter of Credit
would violate one or more written policies of such Issuing Bank applicable to
letters of credit generally; and 3.1.4 Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued and
subject to applicable laws, performance under Letters of Credit by the
applicable Issuing Bank, its correspondents, and the beneficiaries thereof will
be governed by the rules of the “International Standby Practices 1998” (or such
later revision as may be published by the Institute of International Banking Law
& Practice on any date any Letter of Credit may be issued) and to the extent not
inconsistent therewith, the governing law of this Agreement. 3.2 Notices.
Whenever the Borrower desires the issuance of a Letter of Credit, the Borrower
will give the applicable Issuing Bank written notice with a copy to the
Administrative Agent not later than 11:00 a.m. three (3) Business Days (or such
shorter period as is acceptable to the Issuing Bank in any given case) prior to
the requested date of issuance thereof. Each such notice (each, a “Letter of
Credit Notice”) shall be irrevocable, shall be given in the form of Exhibit 3.2
and shall specify (i) the requested date of issuance, which shall be a Business
Day, (ii) the requested Stated Amount and expiry date of the Letter of Credit,
and (iii) the name and address of the requested beneficiary or beneficiaries of
the Letter of Credit. The Borrower will also complete any application procedures
and documents reasonably required by the applicable Issuing Bank in connection
with the issuance of any Letter of Credit. Upon its issuance of any Letter of
Credit, the applicable Issuing Bank will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Lender. 56



--------------------------------------------------------------------------------



 
[exhibit101updated063.jpg]
The renewal or extension of any outstanding Letter of Credit shall, for purposes
of this Article III, be treated in all respects as the issuance of a new Letter
of Credit. 3.3 Participations. Immediately upon the issuance of any Letter of
Credit, the Issuing Bank shall be deemed to have sold and transferred to each
Lender, and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from the Issuing Bank, without recourse or warranty, an
undivided interest and participation, of its Applicable Percentage of such
Letter of Credit, each drawing made thereunder and the obligations of the
Borrower under this Agreement with respect thereto and any Collateral or other
security therefor or guaranty pertaining thereto; provided, however, that the LC
Fee shall be payable directly to the Issuing Bank as provided therein, and the
other Lenders shall have no right to receive any portion thereof. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Percentage of each Reimbursement
Obligation not reimbursed by the Borrower on the date due as provided in Section
3.4 or through the Borrowing of Revolving Loans as provided in Section 3.5
(because the conditions set forth in Section 4.2 cannot be satisfied, or for any
other reason), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Upon any change in the Commitments of any of the
Lenders pursuant to Section 2.5.2 or Section 12.3, with respect to all
outstanding Letters of Credit and Reimbursement Obligations there shall be an
automatic adjustment to the participations pursuant to this Section 3.3 to
reflect the new Applicable Percentages of the assigning Lender and the assignee.
Each Lender’s obligation to make payment to the Issuing Banks pursuant to this
Section 3.3 shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the termination of the Commitments or the
existence of any Unmatured Default or Event of Default, and each such payment
shall be made without any offset, abatement, reduction or withholding
whatsoever. 3.4 Reimbursement. The Borrower hereby agrees to reimburse the
applicable Issuing Bank by making payment to the Administrative Agent, for the
account of such Issuing Bank, in immediately available funds, for any payment
made by such Issuing Bank under any Letter of Credit issued by it (each such
amount so paid until reimbursed, together with interest thereon payable as
provided hereinbelow, a “Reimbursement Obligation”) immediately upon, and in any
event on the same Business Day as, the making of such payment by such Issuing
Bank (the “Honor Date”), provided that any such Reimbursement Obligation shall
be deemed timely satisfied (but nevertheless subject to the payment of interest
thereon as provided herein below) if satisfied pursuant to a borrowing of
Revolving Loans made on the date of such payment by the Issuing Bank, as set
forth more completely in Section 3.5), together with interest on the amount so
paid by such Issuing Bank, to the extent not reimbursed prior to 2:00 p.m. on
the Honor Date, for the period from the Honor Date to the date the Reimbursement
Obligation created thereby is satisfied, at the Alternate Base Rate plus the
Applicable Margin plus 2% per annum as in effect from time to time during such
period, such interest also to be payable on demand. Each Issuing Bank will
provide the Administrative Agent and the Borrower with prompt notice of any
payment or disbursement made or to be made under any Letter of Credit issued by
it, although the failure to give, or any delay in giving, any such notice shall
not release, diminish or otherwise affect the Borrower’s obligations under this
Section 3.4 or any other provision of this Agreement. The Administrative Agent
will promptly pay to the applicable Issuing Bank any such amounts received by it
under this Section 3.4. 57



--------------------------------------------------------------------------------



 
[exhibit101updated064.jpg]
3.5 Payment by Revolving Loans. 3.5.1 In the event that any Issuing Bank makes
any payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to such Issuing Bank pursuant to
Section 3.4, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Reimbursement Obligation (the “Unreimbursed Amount”), without regard to the
minimum and multiples for the principal amount of Base Rate Loans, but subject
to the amount of the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.2 (other than the delivery of a Notice of
Borrowing). Any notice given by the applicable Issuing Bank or the
Administrative Agent pursuant to this Section 3.5.1 may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. 3.5.2 Each Lender shall upon any notice pursuant to Section 3.5.1 make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable Issuing Bank in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 3.5.3, each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable Issuing Bank. 3.5.3 With respect to any Unreimbursed
Amount that is not fully refinanced by a borrowing of Base Rate Loans because
the conditions set forth in Section 4.2 cannot be satisfied or for any other
reason, each Lender shall fund its risk participation in such Letter of Credit
in the amount of its Applicable Percentage of the Unreimbursed Amount that is
not so refinanced, which funded risk participation shall be due and payable on
demand (together with interest) and shall bear interest at the Overdue Rate.
3.5.4 Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 3.5 to reimburse the applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable Issuing Bank. 3.5.5 Each Lender’s obligation to make Base Rate Loans
or to fund its risk participation to reimburse the applicable Issuing Bank for
amounts drawn under Letters of Credit, as contemplated by this Section 3.5,
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such Issuing Bank, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of an Unmatured Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Base Rate Loans pursuant to this Section
3.5 is subject to the conditions set forth in Section 4.2 (other than delivery
by the Borrower of a Notice of Borrowing). No such making of a Base Rate Loan or
funding of risk participation shall relieve or otherwise impair the obligation
of the Borrower to 58



--------------------------------------------------------------------------------



 
[exhibit101updated065.jpg]
reimburse the applicable Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit, together with interest as provided
herein. 3.5.6 If any Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 3.5 by the time
specified in Section 3.5.2, then, without limiting the other provisions of this
Agreement, the applicable Issuing Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such Issuing Bank in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Base Rate Loan included in the relevant
borrowing or funded risk participation, as the case may be. A certificate of the
applicable Issuing Bank submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 3.5.6 shall be
conclusive absent manifest error. 3.6 Payment to Lenders. Whenever any Issuing
Bank receives a payment in respect of a Reimbursement Obligation as to which the
Administrative Agent has received, for the account of such Issuing Bank, any
payments from the Lenders pursuant to Section 3.5, such Issuing Bank will
promptly pay to the Administrative Agent, and the Administrative Agent will
promptly pay to each Lender that has paid its ratable share thereof, in
immediately available funds, an amount equal to such Lender’s ratable share
(based on the proportionate amount funded by such Lender to the aggregate amount
funded by all Lenders) of such Reimbursement Obligation. 3.7 Obligations
Absolute. The Reimbursement Obligations of the Borrower shall be irrevocable,
shall remain in effect until the Issuing Banks shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit, and shall be absolute and unconditional, shall not be
subject to counterclaim, setoff or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances: 3.7.1 Any lack of validity or
enforceability of this Agreement, any of the other Loan Documents or any
documents or instruments relating to any Letter of Credit; 3.7.2 Any change in
the time, manner or place of payment of, or in any other term of, all or any of
the Obligations in respect of any Letter of Credit or any other amendment,
modification or waiver of or any consent to departure from any Letter of Credit
or any documents or instruments relating thereto, in each case whether or not
the Borrower has notice or knowledge thereof; 3.7.3 The existence of any claim,
setoff, defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any 59



--------------------------------------------------------------------------------



 
[exhibit101updated066.jpg]
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Issuing Bank, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated hereby or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit); 3.7.4 Any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
facsimile or otherwise, or any errors in translation or in interpretation of
technical terms; 3.7.5 Any defense based upon the failure of any drawing under a
Letter of Credit to conform to the terms of the Letter of Credit (provided that
any draft, certificate or other document presented pursuant to such Letter of
Credit appears on its face to comply with the terms thereof), any nonapplication
or misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit; 3.7.6 The exchange, release, surrender or
impairment of any collateral or other security for the Obligations; 3.7.7 The
occurrence of any Unmatured Default or Event of Default; or 3.7.8 Any other
circumstance or event whatsoever, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor. Any action taken or omitted to be
taken by any Issuing Bank under or in connection with any Letter of Credit, if
taken or omitted in the absence of gross negligence or willful misconduct, shall
be binding upon the Borrower and each Lender and shall not create or result in
any liability of such Issuing Bank to the Borrower or any Lender. It is
expressly understood and agreed that, for purposes of determining whether a
wrongful payment under a Letter of Credit resulted from any Issuing Bank’s gross
negligence or willful misconduct, (i) such Issuing Bank’s acceptance of
documents that appear on their face to comply with the terms of such Letter of
Credit, without responsibility for further investigation, regardless of any
notice or information to the contrary, (ii) such Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including the amount of any draft presented
under such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect (so long as such document appears on its face to comply with the terms
of such Letter of Credit), and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit 60



--------------------------------------------------------------------------------



 
[exhibit101updated067.jpg]
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of such Issuing Bank. 3.8 Cash Collateral
Account. At any time and from time to time (i) after the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
direction or with the consent of the Required Lenders shall, require the
Borrower to deliver to the Administrative Agent such additional amount of cash
as is equal to 102% of the aggregate Stated Amount of all Letters of Credit at
any time outstanding (whether or not any beneficiary under any Letter of Credit
shall have drawn or be entitled at such time to draw thereunder) and (ii) in the
event of a prepayment under Section 2.5.1, the Administrative Agent will retain
such amount as may then be required to be retained, such amounts in each case
under clauses (i) and (ii) above to be held by the Administrative Agent in a
cash collateral account (the “Cash Collateral Account”). The Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, a Lien upon and security interest in the Cash Collateral Account and
all amounts held therein from time to time as security for Letter of Credit
Exposure, and for application to the Borrower’s Reimbursement Obligations as and
when the same shall arise. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest on the investment of such amounts in Cash
Equivalents, which investments shall be made at the direction of the Borrower
(unless an Unmatured Default or Event of Default shall have occurred and be
continuing, in which case the determination as to investments shall be made at
the option and in the discretion of the Administrative Agent), amounts in the
Cash Collateral Account shall not bear interest. Interest and profits, if any,
on such investments shall accumulate in such account. In the event of a drawing,
and subsequent payment by any Issuing Bank, under any Letter of Credit at any
time during which any amounts are held in the Cash Collateral Account, the
Administrative Agent will deliver to such Issuing Bank an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse such Issuing Bank therefor. Any amounts remaining in the Cash
Collateral Account (including interest) after the expiration of all Letters of
Credit and reimbursement in full of the Issuing Banks for all of its obligations
thereunder shall be held by the Administrative Agent, for the benefit of the
Borrower, to be applied against the Obligations in such order and manner as the
Administrative Agent may direct. 3.9 The Issuing Bank. The Issuing Banks shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and the Issuing Banks shall have all of
the rights, benefits and immunities (a) provided to the Administrative Agent in
Article X with respect to any acts taken or omissions suffered by it in
connection with Letters of Credit issued by it or proposed to be issued by it
and any documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the Issuing Banks with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to the Issuing Banks. 3.10 Effectiveness. Notwithstanding any
termination of the Commitments or repayment of the Loans, or both, the
obligations of the Borrower under this Article III shall remain in full force
and effect until the Issuing Banks and the Lenders shall have no further 61



--------------------------------------------------------------------------------



 
[exhibit101updated068.jpg]
obligations to make any payments or disbursements under any circumstances with
respect to any Letter of Credit. 3.11 Reporting of Letter of Credit Information
and L/C Commitment. At any time that there is an Issuing Bank that is not also
the financial institution acting as Administrative Agent, then (a) on the last
Business Day of each calendar month, (b) on each date that a Letter of Credit is
amended, terminated or otherwise expires, (c) on each date that a Letter of
Credit is issued or the expiry date of a Letter of Credit is extended, and (d)
upon the request of the Administrative Agent, each Issuing Bank (or, in the case
of clauses (b), (c) or (d) of this Section, the applicable Issuing Bank) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Bank) with respect to each
Letter of Credit issued by such Issuing Bank hereunder. No failure on the part
of any Issuing Bank to provide such information pursuant to this Section 3.11
shall limit the obligations of the Borrower or any Lender hereunder with respect
to its reimbursement and participation obligations hereunder ARTICLE IV
CONDITIONS PRECEDENT 4.1 Conditions to Restatement Date. The amendment and
restatement of the Existing Credit Agreement and the obligation of each Lender
to make Loans and the obligation of the Issuing Banks to issue Letters of Credit
hereunder, is subject to the satisfaction of the following conditions precedent
as of the Restatement Date: (a) The Administrative Agent shall have received the
following, each dated as of the Restatement Date (unless otherwise specified)
and in such number of copies as the Administrative Agent shall have requested:
(1) Fully executed counterparts of this Agreement from the Borrower, each
Lender, the Issuing Banks, the Swingline Lender and the Administrative Agent.
(2) Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer or the secretary of the
Borrower in its jurisdictions of incorporation. (3) Copies, certified by the
Corporate Secretary of the Borrower, of its by-laws and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing (i) the execution of the Loan Documents to which the Borrower is a
party and (ii) borrowings hereunder by the Borrower in an aggregate amount up to
$450,000,000. (4) An incumbency certificate, executed by the Corporate Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers of the Borrower 62



--------------------------------------------------------------------------------



 
[exhibit101updated069.jpg]
authorized to sign the Loan Documents, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower. (5) A certificate, signed by the Chief Financial
Officer of the Borrower, stating that the conditions specified in Section 4.2(a)
and (b) have been satisfied. (6) Opinions of counsel to the Borrower addressed
to the Administrative Agent and the Lenders with respect to the Borrower, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders). (7) Any Notes requested by
a Lender pursuant to Section 2.11 payable to the order of each such requesting
Lender. (8) Evidence reasonably satisfactory to the Administrative Agent of any
required Governmental Approvals or consents regarding this Agreement. (b) The
Borrower shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent and
the Lenders in order to comply with requirements of any Anti-Money Laundering
Laws, including, without limitation, the PATRIOT Act and any applicable “know
your customer” rules and regulations. (c) At least five (5) days prior to the
Restatement Date, the Borrower, if it qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to the Borrower. (d) The Borrower shall have paid (i)
all accrued and unpaid fees and interest, if any, under the Existing Credit
Agreement as of the Restatement Date, (ii) to the Arrangers, the fees required
under the Fee Letters to be paid to them on the Restatement Date, (iii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in the Wells Fargo Fee Letter, and (iv) all other fees and reasonable
expenses of the Arrangers, the Administrative Agent and the Lenders required
hereunder or under any other Loan Document to be paid on or prior to the
Restatement Date (including reasonable fees and expenses of counsel) in
connection with this Agreement and the other Loan Documents. Without limiting
the generality of the provisions of the last paragraph of Section 10.3, for
purposes of determining compliance with the conditions specified in this Section
4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative 63



--------------------------------------------------------------------------------



 
[exhibit101updated070.jpg]
Agent shall have received notice from such Lender prior to the proposed
Restatement Date specifying its objection thereto. 4.2 Conditions to All Credit
Extensions. The Lenders shall not be required to make any Loan, including any
initial Loan, and no Issuing Bank shall be required to issue any Letter of
Credit, unless on the applicable Borrowing Date or date of issuance, as
applicable: (a) There exists no Event of Default or Unmatured Default. (b) The
representations and warranties contained in Article V (other than, after the
Restatement Date, the representations and warranties set forth in Sections
5.2(b), 5.3, 5.9(ii), 5.11(a), 5.11(b), 5.11(c), 5.11(f), 5.11(g), 5.11(h) and
5.11(i)) are true and correct as of such date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date. Each request for an extension of credit shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 4.2(a) and (b) have been satisfied. Any Lender may require
a duly completed compliance certificate in substantially the form of Exhibit 4.2
(a “Compliance Certificate”) as a condition to making a Loan. ARTICLE V
REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the
Lenders that: 5.1 Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation; (b) has all requisite corporate
power, and has all material governmental licenses, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect during the term of this Agreement. 5.2 Financial Condition. (a)
The consolidated balance sheet and statement of consolidated capitalization of
the Borrower and its consolidated Subsidiaries, if any, as at December 31, 2018
and the related consolidated statements of income, cash flows, common
stockholders’ equity and income taxes of the Borrower and its consolidated
Subsidiaries, if any, for the fiscal period ended on December 31, 2018, with the
opinion thereon of Ernst & Young LLP, and the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, if any, as of March 31,
2019 and the related consolidated statements of income and cash flows of the
Borrower and its consolidated Subsidiaries, if any, for the applicable
three-month period ended on such date, heretofore furnished to each of the
Lenders are complete and correct and fairly present the consolidated financial
64



--------------------------------------------------------------------------------



 
[exhibit101updated071.jpg]
condition of the Borrower and its consolidated Subsidiaries, if any, as at said
date and the results of their operations for the fiscal period and the
applicable three-month period ended on said dates (subject, in the case of
financial statements as at March 31, 2019 to normal year-end audit adjustments),
all in accordance with GAAP and practices applied on a consistent basis. Neither
the Borrower nor any of its Material Subsidiaries had on said dates any material
contingent liabilities, liabilities for taxes, unusual forward or long- term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates. (b) Since December 31, 2018, there has been no material
adverse change in the consolidated financial condition or operations, or the
business taken as a whole, of the Borrower and its consolidated Subsidiaries,
taken as a whole, if any, from that set forth in said financial statements as at
said date. 5.3 Litigation. Other than as set out in Schedule 5.3 hereto, there
are no legal or arbitral proceedings or any proceedings by or before any
Governmental Authority, now pending or (to the knowledge of the Borrower)
threatened against the Borrower or any of its Material Subsidiaries as to which
there is a reasonable possibility of an adverse determination and which, if
adversely determined, could have a Material Adverse Effect during the term of
this Agreement. 5.4 No Breach. None of the execution and delivery of this
Agreement and the Notes, the consummation of the transactions herein
contemplated and compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent under, the charter or
by-laws of the Borrower, or conflict with or result in a breach of any material
Applicable Law or regulation, or any material order, writ, injunction or decree
of any court or governmental authority or agency, or any material agreement or
instrument to which the Borrower or its Material Subsidiaries is a party or by
which it is bound or to which it is subject or which is applicable to it, or
constitute a default under any such agreement or instrument, or result in the
creation or imposition of any Lien upon any of the revenues or assets of the
Borrower or any of its Material Subsidiaries pursuant to the terms of any such
agreement or instrument. 5.5 Corporate Action. The Borrower has all necessary
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Notes and to consummate the transactions herein
contemplated, and the execution, delivery and performance of this Agreement and
the Notes, and the consummation of the transactions herein contemplated, by the
Borrower have been duly authorized by all necessary corporate action on its
part; and this Agreement has been duly and validly executed and delivered by the
Borrower and constitutes, and each of the Notes when executed and delivered for
value will constitute, its legal, valid and binding obligation, enforceable in
accordance with its terms. 5.6 Regulatory Approval. No material consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority or other Person is or will be required as a
condition to or otherwise in connection with the due execution, delivery and
performance by the Borrower of this Agreement or any of the other Loan Documents
to which it is or will be a party or the legality, validity or enforceability
hereof or thereof, other than 65



--------------------------------------------------------------------------------



 
[exhibit101updated072.jpg]
consents, authorizations and filings that have been (or on or prior to the
Restatement Date will have been) made or obtained and that are (or on the
Restatement Date will be) in full force and effect, which consents,
authorizations and filings are listed on Schedule 5.6. 5.7 Regulations U and X.
The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of any Loans will be
used for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U or X, or any official rulings on or interpretations of such
regulations. Terms for which meanings are provided in Regulation U or Regulation
X or any regulations substituted therefor, as from time to time in effect, are
used in this Section 5.7 with such meanings. 5.8 Pension and Welfare Plans. The
Borrower is in compliance with the applicable provisions of ERISA, except where
failure to so comply would not be reasonably likely to have a Material Adverse
Effect during the term of this Agreement. During the twelve-consecutive- month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any borrowing hereunder, no steps have been taken to
terminate or completely or partially withdraw from any Pension Plan, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under section 303(k) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which might result
in the incurrence by the Borrower or any member of the Controlled Group of any
material liability, fine or penalty or which could reasonably be expected to
have a Material Adverse Effect during the term of this Agreement. Except as
disclosed in Schedule 5.8 (“Employee Benefit Plans”), neither the Borrower nor
any member of the Controlled Group has any contingent liability with respect to
any post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA. 5.9 Accuracy of
Information. (i) All information (other than the projections financial
estimates, forecasts, forward looking statements and information of a general
economic and general industry nature) concerning the Borrower and its
Subsidiaries and the transactions contemplated hereby taken as a whole, and as
modified or supplemented by other information so provided (the “Information”)
that has been or will be made available to the Administrative Agent or any
Lender by the Borrower or any of its authorized representatives is, or will be
when furnished, complete and correct in all material respects and does not, or
will not when furnished, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made. Any projections that have been or will be made available to
Administrative Agent or any Lender by the Borrower or any of its authorized
representatives have been or will be prepared in good faith based upon
reasonable assumptions by the Borrower (it being understood that projections are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ materially from the projected
results). (ii) As of the Restatement Date, to the knowledge of the Borrower, the
information included in the Beneficial Ownership Certification is true and
correct in all respects. 66



--------------------------------------------------------------------------------



 
[exhibit101updated073.jpg]
5.10 Taxes. The Borrower and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except for any such tax, the payment of which is being contested in good faith
by proper proceedings and against which adequate reserves are being maintained
or to the extent such failure is not reasonably likely to have a Material
Adverse Effect during the term of this Agreement. 5.11 Environmental Warranties.
Except as previously disclosed in the SEC Disclosure Documents or on Schedule
5.11: (a) all facilities and property (including underlying groundwater) owned,
operated or leased by the Borrower or any of its Subsidiaries are in material
compliance with all Environmental Laws, except for such instances of
noncompliance as are not reasonably likely, singly or in the aggregate, to have
a Material Adverse Effect during the term of this Agreement; (b) there have been
no past, and there are no pending or threatened: (1) claims, complaints, notices
or requests for information received by the Borrower or any of its Subsidiaries
with respect to any alleged violation of any Environmental Law or, (2)
complaints, notices or inquiries to the Borrower or any of its Subsidiaries
regarding potential liability under any Environmental Law; except as are not
reasonably likely, singly or in the aggregate, to have a Material Adverse Effect
during the term of this Agreement; (c) to the Borrower’s knowledge, there have
been no Releases of Hazardous Materials at, on or under any property now or
previously owned, operated or leased by the Borrower or any of its Subsidiaries
that, singly or in the aggregate, are reasonably likely to have a Material
Adverse Effect during the term of this Agreement; (d) the Borrower and its
Subsidiaries have been issued and are in material compliance with all permits,
certificates, approvals, licenses and other authorizations relating to
environmental matters and necessary for their businesses, except as are not
reasonably likely, singly or in the aggregate, to have a Material Adverse Effect
during the term of this Agreement; (e) no property now or previously owned,
operated or leased by the Borrower or any of its Subsidiaries is listed or, to
the Borrower’s knowledge, proposed for listing (with respect to owned property
only) on the National Priorities List pursuant to CERCLA or on any similar state
list of sites requiring investigation or cleanup that, singly or in the
aggregate, are reasonably likely to have a Material Adverse Effect during the
term of this Agreement; 67



--------------------------------------------------------------------------------



 
[exhibit101updated074.jpg]
(f) to the Borrower’s knowledge, there are no underground storage tanks, active
or abandoned, including petroleum storage tanks, on or under any property now or
previously owned, operated or leased by the Borrower or any of its Subsidiaries
that, singly or in aggregate, are reasonably likely to have a Material Adverse
Effect during the term of this Agreement; (g) to the Borrower’s knowledge,
neither Borrower nor any of its Subsidiaries has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of Federal, state or local enforcement actions or other investigations
which may lead to material claims against the Borrower or such Subsidiary for
any remedial work, damage to natural resources or personal injury, including
claims under CERCLA that, singly or in the aggregate, are reasonably likely to
have a Material Adverse Effect during the term of this Agreement; (h) there are
no polychlorinated biphenyls or friable asbestos present at any property now or
previously owned, operated or leased by the Borrower or any of its Subsidiaries
that, singly or in the aggregate, are reasonably likely to have a Material
Adverse Effect during the term of this Agreement; and (i) no conditions exist
at, on or under any property now or previously owned or leased by the Borrower
or any of its Subsidiaries which, with the passage of time, or the giving of
notice or both, would give rise to liability under any Environmental Law, which
would have a Material Adverse Effect during the term of this Agreement. 5.12
Investment Company Act. Neither the Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. 5.13
Subsidiaries. As of the Restatement Date, the Borrower has no Subsidiaries. 5.14
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. (a) None of (i)
the Borrower, any Subsidiary, or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers, employees or
Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the Agreement or the credit facilities
established thereby, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) is controlled by or is acting on behalf of a
Sanctioned Person, (C) is located, organized or resident in a Sanctioned
Country, (D) is under administrative, civil or criminal investigation for an
alleged violation of, or received notice from or made a voluntary disclosure to
any governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti- Corruption Laws or Anti-Money Laundering Laws,
or (E) derives revenues from investments in, or transactions with, Sanctioned
Persons. 68



--------------------------------------------------------------------------------



 
[exhibit101updated075.jpg]
(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees and agents
with all Anti- Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions. (c) Each of the Borrower and its Subsidiaries, and to the knowledge
of Borrower, each director, officer, employee, agent and Affiliate of Borrower
and each such Subsidiary, is in compliance with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions in all material respects.
(d) No proceeds of any extension of credit have been used by the Borrower or any
of its Subsidiaries or, to the knowledge of the Borrower or such Subsidiary, any
of its or their respective directors, officers, employees and agents in
violation of Section 6.4. 5.15 EEA Financial Institution. The Borrower is not an
EEA Financial Institution. ARTICLE VI COVENANTS During the term of this
Agreement, unless the Required Lenders shall otherwise consent in writing: 6.1
Financial Statements. The Borrower shall deliver to the Administrative Agent
(and, in the case of clause (g) below, to each of the Lenders): (a) as soon as
available and in any event within fifty (50) days after the end of each of the
first three fiscal quarterly periods of each fiscal year of the Borrower, a
consolidated statement of income of the Borrower and its consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and a consolidated statement
of cash flows for the period from the beginning of the respective fiscal year to
the end of such period, and the related consolidated balance sheet as at the end
of such period, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter, accompanied by a certificate of a senior
financial officer of the Borrower, which certificate shall state that said
financial statements fairly present the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments); (b) as soon as available
and in any event within ninety-five (95) days after the end of each fiscal year
of the Borrower, consolidated statements of income, common stockholders’ equity,
cash flows, and income taxes of the Borrower and its consolidated Subsidiaries
for such year and the related consolidated balance sheet and statement of
capitalization at the end of such year, setting forth in each case in
comparative form the 69



--------------------------------------------------------------------------------



 
[exhibit101updated076.jpg]
corresponding figures for the preceding fiscal year, all in reasonable detail
and prepared in accordance with GAAP (subject to the absence of notes required
by GAAP and subject to normal year-end adjustments) applied on a basis
consistent with that of the preceding quarter or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such quarter, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state, without material
qualification, that said financial statements fairly present the consolidated
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as at the end of, and for, such fiscal year; (c)
promptly upon their becoming available, notification of the filing of all
registration statements, regular periodic reports, if any, and SEC Disclosure
Documents which the Borrower shall have filed with the Securities and Exchange
Commission (or any governmental agency substituted therefor) or any national
securities exchange; (d) promptly upon the mailing thereof to the shareholders
of the Borrower generally, copies, if not publicly available, or notification of
mailing, of all financial statements, reports and proxy statements so mailed;
(e) promptly after the Borrower knows or has reason to know that any Event of
Default or Unmatured Default has occurred, a notice of such Event of Default or
Unmatured Default, describing the same in reasonable detail, and indicating what
action is being undertaken with respect to such Event of Default or Unmatured
Default; (f) immediately upon becoming aware of the institution of any steps by
the Borrower or any other Person to terminate any Pension Plan or the complete
or partial withdrawal from any Pension Plan by the Borrower or any member of its
Controlled Group, or the failure to make a required contribution to any Pension
Plan if such failure is sufficient to give rise to a Lien under section 303(k)
of ERISA, or the taking of any action with respect to a Pension Plan which could
result in the requirement that the Borrower furnish a bond or other security to
the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which could result in the incurrence by the Borrower of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower with respect to any post-retirement Welfare Plan
benefit, notice thereof and copies of all documentation relating thereto; and
(g) from time to time (i) such other information regarding the business, affairs
or financial condition of the Borrower or any of its Subsidiaries or (ii)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act or other applicable Anti-Money Laundering
Laws, in each case as the Administrative Agent or any Lender may reasonably
request. The Borrower will furnish to the Administrative Agent, at the time it
furnishes each set of financial statements pursuant to clause (a) or (b) above,
a Compliance Certificate, executed by an Authorized Officer of the Borrower. 70



--------------------------------------------------------------------------------



 
[exhibit101updated077.jpg]
Information required to be delivered pursuant to clause (a), (b), (c) or (d)
above shall be deemed to have been delivered on the date on which (i) such
information is actually delivered to the Administrative Agent for distribution
to the Lenders or (ii) such information (x) has been posted by the Borrower on
the Borrower’s website at www.wglholdings.com, or at www.sec.gov or www.ferc.gov
and (y) the Borrower provides notice to the Administrative Agent that such
information is available and specifies one or more of the above websites on
which such information is located. At the request of the Administrative Agent,
the Borrower will provide, by electronic mail, electronic versions of all
documents containing such information. 6.2 Litigation. The Borrower shall
promptly give to the Administrative Agent, for distribution to each Lender,
notice of all legal or arbitral proceedings, and of all proceedings before any
governmental or regulatory authority or agency, affecting the Borrower or its
Material Subsidiaries, except proceedings as to which there is no reasonable
possibility of an adverse determination or which, if adversely determined, would
not have a Material Adverse Effect during the term of this Agreement. 6.3
Corporate Existence, Compliance with Laws, Taxes, Examination of Books,
Insurance, etc. The Borrower shall, and shall cause each of its Material
Subsidiaries to: except in a transaction permitted by Section 6.13, preserve and
maintain its corporate existence and all of its material rights, privileges and
franchises if failure to maintain such existence, rights, privileges or
franchises would materially and adversely affect the financial condition or
operations of, or the business taken as a whole, of the Borrower and its
Subsidiaries; comply with the requirements of all Applicable Laws, rules,
regulations and orders of governmental or regulatory authorities (except
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions), except if
failure to comply with such requirements would not materially and adversely
affect the financial condition or operations of, or the business taken as a
whole, of the Borrower and its Subsidiaries; comply in all material respects
with the requirements of all Anti- Corruption Laws, Anti-Money Laundering Laws
and Sanctions; provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act; pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained,
except proceedings as to which there is no reasonable possibility of an adverse
determination or which, if adversely determined, would not have a Material
Adverse Effect; maintain all of its properties used or useful in its business in
good working order and condition, ordinary wear and tear excepted and except to
the extent that failure to do so could not reasonably be expected to result in a
Material Adverse Effect; permit representatives of any Lender or the
Administrative Agent, during normal business hours and with reasonable notice,
up to once per calendar year (unless an Event of Default shall have occurred and
is continuing), to examine, copy and make extracts from its books and records,
to inspect its properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by the Administrative Agent or
such Lender through the Administrative Agent (as the case may be); and keep
insured by financially sound and reputable insurers all property of a character
usually insured by corporations engaged in the same or similar business
similarly situated against loss or 71



--------------------------------------------------------------------------------



 
[exhibit101updated078.jpg]
damage of the kinds and in the amounts customarily insured against by such
corporations and carry such other insurance as is usually carried by such
corporations. 6.4 Use of Proceeds. The Borrower shall use the proceeds of the
Loans and Letters of Credit hereunder for its general corporate purposes (in
compliance with all applicable legal and regulatory requirements) and as support
for its obligations in respect of commercial paper. The Borrower shall not
request any borrowing of Loans or the issuance of any Letter of Credit, and the
Borrower shall not use, and the Borrower shall cause its Subsidiaries and its or
their respective directors, officers and employees not to use, the proceeds of
any Loans or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti- Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. 6.5 Environmental Covenant. The Borrower will,
and will cause each of its Subsidiaries to: (a) use and operate all of its
facilities and properties in compliance with all Environmental Laws except for
such noncompliance which, singly or in the aggregate, will not have a Material
Adverse Effect during the term of this Agreement, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, except where
the failure to keep such permits, approvals, certificates, licenses or other
authorizations, or any noncompliance with the provisions thereof, will not have
a Material Adverse Effect during the term of this Agreement, and handle all
Hazardous Materials in compliance with all applicable Environmental Laws, except
for any noncompliance that will not have a Material Adverse Effect during the
term of this Agreement; (b) immediately notify the Administrative Agent and
provide copies upon receipt of all written inquiries from any Governmental
Authority, claims, complaints or notices relating to the condition of its
facilities and properties or compliance with Environmental Laws which will have
a Material Adverse Effect during the term of this Agreement; and (c) provide
such information and certifications which the Administrative Agent may
reasonably request from time to time to evidence compliance with this Section
6.5. 6.6 Financial Covenant. The Borrower will not permit the ratio of (i) its
Consolidated Financial Indebtedness to (ii) its Consolidated Total
Capitalization to exceed 0.65 to 1.0 at any time. 6.7 Local Regulatory
Commission Approval. The Borrower shall promptly notify the Administrative Agent
in the event that the borrowing of any Loan by the Borrower will require the
approval of the Public Service Commission of the District of Columbia, the
Public Service Commission of Maryland, or the State Corporation Commission of
Virginia. The Borrower will 72



--------------------------------------------------------------------------------



 
[exhibit101updated079.jpg]
obtain any such required approval prior to the time such approval is required.
Promptly upon receipt of any such approval, the Borrower will furnish a copy
thereof to the Administrative Agent. 6.8 Beneficial Ownership Certification. The
Borrower shall (a) promptly give to the Administrative Agent and each Lender
notice of any change in the information provided in the Beneficial Ownership
Certificate that would result in a change to the list of beneficial owners
identified therein and (b) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or such
Lender, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation. 6.9 Compliance
with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions. 6.10 Negative Pledge.
Except for Permitted Liens, the Borrower shall not, nor shall it permit any
Material Subsidiary to, create, incur, assume or suffer to exist any Lien upon
or with respect to any of its undertaking, business, revenues or income,
properties, rights or assets, whether now owned or hereafter acquired, unless it
causes the Obligations to be secured equally and ratably with such Lien and
causes the creditors in respect of such Lien to have entered into an
intercreditor agreement in form, scope and substance reasonably satisfactory to
the Administrative Agent. 6.11 Subsidiary Debt Limitation. The Borrower shall
not permit any Material Subsidiary to create, incur, assume, permit to exist or
otherwise become liable for an amount of Indebtedness (but excluding Permitted
Indebtedness) which, in the aggregate, exceeds $200,000,000. 6.12 Change of
Business. The Borrower shall not, nor shall it permit any Material Subsidiary
to, change in any material respect the nature of the business or operations of
the Borrower and the Material Subsidiaries taken as a whole from activities
relating to the energy sector. 6.13 Fundamental Changes. The Borrower shall not,
nor shall it permit any of its Material Subsidiaries to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Unmatured Default or Event of Default exists or would
result therefrom: (i) any Material Subsidiary of the Borrower may merge or
consolidate with, or Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to, the Borrower or to another Subsidiary of
the Borrower (provided, that in the case of any such transaction involving the
Borrower, the Borrower shall be the surviving entity or transferee); 73



--------------------------------------------------------------------------------



 
[exhibit101updated080.jpg]
(ii) any Material Subsidiary of the Borrower may merge or consolidate with any
other Person, provided that the surviving entity is a Material Subsidiary of the
Borrower; and (iii) the Borrower may merge or consolidate with any other Person,
provided that the Borrower is the surviving entity. ARTICLE VII EVENTS OF
DEFAULT The occurrence of any one or more of the following events shall
constitute an Event of Default: 7.1 The Borrower fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any
Reimbursement Obligation, or (ii) within three (3) Business Days after the same
becomes due, any interest on any Loan or any fee due hereunder, or (iii) within
five (5) Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document. 7.2 The Borrower or any of its
Material Subsidiaries (i) shall default in the payment when due of any principal
of or interest on any of its other Indebtedness having an aggregate principal
amount of at least $25,000,000, (ii) shall default under any Hedge Agreement
covering a notional amount of Indebtedness of at least $25,000,000, (iii) or
fails to observe or perform any other agreement or condition relating to any
note, agreement, indenture or other document evidencing or relating to any such
Indebtedness; or any other event occurs, the effect of which is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due prior to its stated
maturity. 7.3 Any representation, warranty or certification made or deemed made
herein by the Borrower, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof, shall prove to have been
false or misleading as of the time made, deemed made, or furnished in any
material respect. 7.4 The Borrower shall default in the performance of its
obligations under Section 6.1(e), 6.6, 6.10, 6.11, 6.12 and 6.13 hereof. 7.5 The
Borrower shall default in the performance of any of its other obligations in
this Agreement and such default shall continue unremedied for a period of thirty
(30) days after the earlier of (i) the date on which a senior officer of the
Borrower becomes aware of such default, or (ii) the date on which notice thereof
is given to the Borrower by the Administrative Agent or any Lender (through the
Administrative Agent). 7.6 The Borrower or any of its Material Subsidiaries
shall admit in writing its inability to, or be generally unable to, pay its
debts as such debts become due. 7.7 The Borrower or any of its Material
Subsidiaries shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of 74



--------------------------------------------------------------------------------



 
[exhibit101updated081.jpg]
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code (as now or hereafter in effect), (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(vi) take any corporate action for the purpose of effecting any of the
foregoing. 7.8 A proceeding or case shall be commenced, without the application
or consent of the Borrower or any of its Material Subsidiaries, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Borrower or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Borrower or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of sixty (60) days; or an order for relief against the
Borrower or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code. 7.9 A final judgment or judgments for the payment of
money in excess of $50,000,000 in the aggregate that is not covered by
insurance, performance bonds or the like shall be rendered by a court or courts
against the Borrower or any of its Subsidiaries, and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within ninety (90) days from the date
of entry thereof and the Borrower or the relevant Subsidiary shall not, within
said period of ninety (90) days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal. 7.10 Any of the following events shall
occur with respect to any Pension Plan: (i) the institution of any steps by the
Borrower, any member of its Controlled Group or any other Person to terminate a
Pension Plan if, as a result of such termination, the Borrower or any such
member could be required to make a contribution to such Pension Plan, or could
reasonably expect to incur a liability or obligation to such Pension Plan, in
excess of $50,000,000; or (ii) the complete or partial withdrawal from any
Pension Plan by the Borrower or any member of its Controlled Group if, as a
result of such withdrawal, the Borrower or any such member could incur any
liability by such Pension Plan in excess of $50,000,000; or (iii) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
Lien under section 303(k) of ERISA. 7.11 Any license, consent, authorization or
approval, filing or registration now or hereafter necessary to enable the
Borrower to comply with its obligations hereunder or under the 75



--------------------------------------------------------------------------------



 
[exhibit101updated082.jpg]
Notes shall be revoked, withdrawn, withheld or not effected or shall cease to be
in full force and effect. 7.12 The occurrence of any Change in Control. ARTICLE
VIII REMEDIES, WAIVERS AND AMENDMENTS 8.1 Remedies Upon Event of Default. If any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions: 8.1.1 declare the commitment of each Lender to
make Loans and any obligation of the Issuing Banks to issue Letters of Credit to
be terminated, whereupon such commitments and obligation shall be terminated;
8.1.2 declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; 8.1.3 require that the Borrower Cash
Collateralize the aggregate Stated Amount of outstanding Letters of Credit (in
an amount equal to 102% of the aggregate Stated Amount thereof); and 8.1.4
exercise on behalf of itself, the Lenders and the Issuing Banks all rights and
remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents; provided, however, that upon the occurrence of any Event of Default
described in Section 7.6, 7.7 or 7.8 with respect to the Borrower, the
obligation of each Lender to make Loans and any obligation of any Issuing Bank
to issue Letters of Credit shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the aggregate Stated Amount of Letters of Credit as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. If, within thirty (30) days after
acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans hereunder as a result of any Event of
Default (other than any Event of Default as described in Section 7.6, 7.7 or
7.8) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination. 8.2
Amendments. Subject to the provisions of this Article VIII, the Required Lenders
(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or 76



--------------------------------------------------------------------------------



 
[exhibit101updated083.jpg]
the Borrower hereunder or waiving any Event of Default hereunder; provided,
however, that no such supplemental agreement shall, without the consent of each
Lender affected thereby: (i) Extend the final maturity of any Loan or forgive
all or any portion of the principal amount thereof, or reduce the rate or extend
the time of payment of interest or fees thereon (subject to clause (iii) of the
third to last paragraph of this Section 8.2); (ii) Increase any Commitment of
any such Lender over the amount thereof in effect or extend the maturity thereof
(it being understood that a waiver of any condition precedent set forth in
Section 4.2 or of any Unmatured Default or Event of Default or mandatory
reduction in the Commitments, if agreed to by the Required Lenders or all
Lenders (as may be required hereunder with respect to such waiver), shall not
constitute such an increase); (iii) Reduce the percentage specified in the
definition of Required Lenders; (iv) Extend the Facility Termination Date
(except as set forth in Section 2.6), reduce the amount or extend the payment
date for, the mandatory payments required under Section 2.1.2, increase the
amount of the Commitment of such Lender hereunder (without the consent of such
Lender), or permit the Borrower to assign its rights under this Agreement; (v)
Alter any provision in this Agreement providing for the pro rata treatment of
the Lenders; (vi) Amend this Section 8.2 or any provision of this Agreement
requiring the consent or other action of all of the Lenders; or (vii) Unless
agreed to in writing by the Issuing Banks, the Swingline Lender or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the Issuing
Bank, the Swingline Lender or the Administrative Agent, as applicable, hereunder
or under any of the other Loan Documents. Notwithstanding the fact that the
consent of all Lenders is required in certain circumstances as set forth above,
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code supersede the unanimous
consent provisions set forth herein. Notwithstanding anything to the contrary
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (ii) if
the Administrative Agent and the Borrower shall have jointly identified (each in
its sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be 77



--------------------------------------------------------------------------------



 
[exhibit101updated084.jpg]
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five (5)
Business Days following the posting of such amendment to the Lenders and (iii)
the Administrative Agent and the Borrower may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or otherwise effectuate the terms of Section 2.18.6 in
accordance with the terms of Section 2.18.6. No amendment of any provision of
this Agreement relating to the Administrative Agent shall be effective without
the written consent of the Administrative Agent. The Administrative Agent may
waive payment of the fee required under Section 12.3.2 without obtaining the
consent of any other party to this Agreement. Notwithstanding anything in this
Agreement to the contrary, each Lender hereby irrevocably authorizes the
Administrative Agent on its behalf, and without further consent of any Lender
(but with the consent of the Borrower and the Administrative Agent), to amend
and restate this Agreement if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement. 8.3 Preservation of Rights.
No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Event of Default or an acquiescence therein, and the making of a
Loan notwithstanding the existence of an Event of Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations have
been paid in full. ARTICLE IX GENERAL PROVISIONS 9.1 Survival of
Representations. All representations and warranties of the Borrower contained in
this Agreement shall survive during the period that the Loans herein
contemplated are outstanding. 9.2 Governmental Regulation. Anything contained in
this Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any Applicable Law. 78



--------------------------------------------------------------------------------



 
[exhibit101updated085.jpg]
9.3 Headings. Headings to Articles, Sections and subsections of, and Annexes,
Schedules and Exhibits to, the Loan Documents are for convenience of reference
only and shall not govern the interpretation of any of the provisions of the
Loan Documents. 9.4 Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof. 9.5 Several Obligations; Benefits of this Agreement. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided,
however, that the parties hereto expressly agree that the Arrangers shall enjoy
the benefits of the provisions of Sections 9.6, 9.10 and 9.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement. 9.6 Expenses; Indemnification. 9.6.1 Expenses.
The Borrower shall pay: (i) the Administrative Agent and the Arrangers for any
reasonable costs, internal charges and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent) paid or incurred
by the Administrative Agent or the Arrangers, and their respective Affiliates,
in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents; (ii) the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including attorneys’ fees and time charges of attorneys for the
Administrative Agent, the Arrangers, the Issuing Banks and the Lenders, which
attorneys may be employees of the Administrative Agent, the Arrangers, the
Issuing Banks or the Lenders) paid or incurred by the Administrative Agent, the
Arrangers, the Issuing Banks or any Lender in connection with the collection and
enforcement of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 9.6, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; (iii) the Issuing
Banks in connection with the issuance of any Letter of Credit or demand for
payment thereunder; and (iv) any civil penalty or fine assessed by OFAC against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof 79



--------------------------------------------------------------------------------



 
[exhibit101updated086.jpg]
by, the Administrative Agent, any Issuing Bank or any Lender as a result of
conduct of the Borrower that violates a sanction enforced by OFAC. 9.6.2
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each Issuing Bank and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower and any of its Subsidiaries) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Material on or from any property
owned or operated by the Borrower of any of its Subsidiaries, or any
environmental claim related in any way to the Borrower or its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any of its Subsidiaries
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Subsidiary
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.6.2 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages or related liabilities or expenses arising from any non-Tax claim. 9.6.3
Payments on Demand. All amounts due under this Section 9.6 shall be payable by
the Borrower upon demand therefor. 9.7 Numbers of Documents. All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders. 9.8 Accounting. Except as provided
to the contrary herein, all accounting terms used herein shall be interpreted
and all accounting determinations hereunder shall be made in accordance with
GAAP, except that any calculation or determination which is to be made on a
consolidated basis shall be made for the Borrower and all its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower’s
audited financial statements. 80



--------------------------------------------------------------------------------



 
[exhibit101updated087.jpg]
9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable. To the extent
permitted by Applicable Law, the Borrower hereby waives any provision of
Applicable Law that renders any provision of the Loan Documents prohibited or
unenforceable in any respect. 9.10 Nonliability of Lenders; No Advisory or
Fiduciary Responsibility. 9.10.1 The Borrower agrees that neither the
Administrative Agent, the Arrangers nor any Lender shall have liability to the
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arrangers nor any Lender shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, punitive or consequential damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby. 9.10.2 In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that (i) the
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Arrangers and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof), (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the Arrangers
or the Lenders has any obligation to the Borrower or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Arrangers or the Lenders has any 81



--------------------------------------------------------------------------------



 
[exhibit101updated088.jpg]
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Administrative Agent, the Arrangers and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. 9.10.3 The
Borrower acknowledges and agrees that each Lender, the Arrangers and any
Affiliate thereof may lend money to, invest in, and generally engage in any kind
of business with, any of the Borrower, any Affiliate thereof or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender, Arranger or Affiliate thereof were not a Lender or
Arranger or an Affiliate thereof (or an agent or any other person with any
similar role under this Agreement) and without any duty to account therefor to
any other Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.
9.11 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by
Applicable Law, (v) to any Person in connection with any legal proceeding to
which such Lender is a party, (vi) to such Lender’s direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, and (vii) permitted by
Section 12.4. 9.12 Disclosure. The Borrower and each Lender hereby acknowledge
and agree that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
the Borrower and its Affiliates. 9.13 Rights Cumulative. Each of the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents
shall be in addition to all of their other rights and remedies under the Loan
Documents and Applicable Law, and nothing in the Loan Documents shall be
construed as limiting any such rights or remedies. 9.14 Co-Syndication Agents.
The Co-Syndication Agents shall have no liability or obligation whatsoever to
the Borrower, the Administrative Agent or any Lender at any time under this
Agreement, other than its obligations as a Lender hereunder. 9.15 Acknowledgment
and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: 82



--------------------------------------------------------------------------------



 
[exhibit101updated089.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (1) a
reduction in full or in part or cancellation of any such liability; (2) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (3) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority. 9.16 Certain ERISA Matters. (i) Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any of its Subsidiaries, that at least one of
the following is and will be true: (a) such Lender is not using “plan assets”
(within the meaning of section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement, (b) the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, (c) (1) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (2) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (3) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of 83



--------------------------------------------------------------------------------



 
[exhibit101updated090.jpg]
PTE 84-14 and (4) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or (d)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. (ii)
In addition, unless either (1) sub-clause (a) in the immediately preceding
clause (i) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (d) in the
immediately preceding clause (i), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any of its Subsidiaries, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto). 9.17 Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (i) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a 84



--------------------------------------------------------------------------------



 
[exhibit101updated091.jpg]
state of the United States. Without limitation of the foregoing, it is
understood and agreed that rights and remedies of the parties with respect to a
Defaulting Lender shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support. (ii) As used in this
Section 9.17, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). ARTICLE X THE ADMINISTRATIVE AGENT
10.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article X, references to the Lenders shall also mean the Issuing Bank and the
Swingline Lender) hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.6, the provisions of this
Article X are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor of its Subsidiaries shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” (or any other similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations under agency
doctrine of any Applicable Law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. 10.2 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or 85



--------------------------------------------------------------------------------



 
[exhibit101updated092.jpg]
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders. 10.3 Exculpatory Provisions. 10.3.1 The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether an Unmatured Default or Event of Default has
occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under the Bankruptcy Code or under other applicable bankruptcy, insolvency
or similar law now or hereafter in effect or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code or any other applicable bankruptcy insolvency or similar law
now or hereafter in effect; and (iii) shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
10.3.2 The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 8.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Unmatured Default or Event of
Default unless and until notice describing such Unmatured Default or Event of
Default is given to the Administrative Agent in writing by the Borrower or a
Lender. 10.3.3 The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection 86



--------------------------------------------------------------------------------



 
[exhibit101updated093.jpg]
with this Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Unmatured Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 10.4 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the
issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. 10.5 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent. 10.6 Resignation of Administrative Agent. 10.6.1
Resignation Effective Date. The Administrative Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so 87



--------------------------------------------------------------------------------



 
[exhibit101updated094.jpg]
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Regardless of
whether a successor has been appointed or has accepted such appointment, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. 10.6.2 Discharge of Duties After Resignation. With
effect from the Resignation Effective Date, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for in Section 10.6.1. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent (other than
any rights to indemnity payments owed to the retiring Administrative Agent), and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article X and Section 9.6
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub- agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent. 10.7 Non-Reliance on Administrative
Agent and Other Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 10.8 No
Other Duties, etc. Anything herein to the contrary notwithstanding, none of the
Arrangers, Co-Syndication Agents or other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. 10.9 Administrative Agent May File
Proofs of Claim. In case of the pendency of any proceeding under the Bankruptcy
Code or under other applicable bankruptcy, insolvency or 88



--------------------------------------------------------------------------------



 
[exhibit101updated095.jpg]
similar law now or hereafter in effect or any other judicial proceeding relative
to the Borrower or any of its Subsidiaries, the Administrative Agent
(irrespective of whether the principal of any Loan or Reimbursement Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise (i) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, Reimbursement Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents,
sub-agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.4 and 9.6) allowed in such judicial
proceeding and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents,
sub-agents and counsel, and any other amounts due the Administrative Agent under
Section 2.4 or 9.6. 10.10 Issuing Bank and Swingline Lender. The provisions of
this Article X (other than Section 10.2) shall apply to the Issuing Bank and the
Swingline Lender mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent. ARTICLE XI SETOFF; RATABLE PAYMENTS 11.1 Setoff. In
addition to, and without limitation of, any rights of the Lenders under
Applicable Law, if the Borrower becomes insolvent, however evidenced, or any
Event of Default occurs and is continuing, each Lender, the Issuing Banks and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or such Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (i)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the 89



--------------------------------------------------------------------------------



 
[exhibit101updated096.jpg]
Administrative Agent, the Issuing Banks and the Lenders (including the Swingline
Lender), and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section 11.1 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and each Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. 11.2 Ratable Payments. If any Lender,
whether by setoff or otherwise, has payment made to it upon Obligations owing to
it in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to (i) notify the Administrative Agent of such
fact and (ii) purchase participations (for cash at face value) in the
Obligations held by the other Lenders so that after such acquisition each Lender
will hold its ratable proportion of the then-outstanding Obligations; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 11.2 shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Reimbursement Obligations or Swingline Loans
to any assignee or Participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section 11.2 shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under Applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation. If
under the Bankruptcy Code or under other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, any Lender receives a secured claim in
lieu of a setoff to which this Section 11.2 applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders entitled under this Section
11.2 to share in the benefits of any recovery on such secured claim. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or other amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
Loans. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made. ARTICLE XII BENEFIT OF AGREEMENT;
ASSIGNMENTS; PARTICIPATIONS 12.1 Successors and Assigns. The terms and
provisions of the Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lenders and their respective successors and assigns,
except that (i) the Borrower shall not have the right to assign its rights or 90



--------------------------------------------------------------------------------



 
[exhibit101updated097.jpg]
obligations under the Loan Documents and (ii) any assignment by any Lender must
be made in compliance with Section 12.3. The parties to this Agreement
acknowledge that clause (ii) of this Section 12.1 relates only to absolute
assignments and does not prohibit assignments creating security interests,
including, without limitation, any pledge or assignment by any Lender of all or
any portion of its rights under this Agreement and any Note to a Federal Reserve
Bank; provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan. 12.2
Participations. 12.2.1 Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 8.2 that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18.1, 2.18.2, 2.19, and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
12.3; provided that such Participant (A) agrees to be subject to the provisions
of Section 2.21 as if it were an assignee under Section 12.3 and (B) shall not
be entitled to receive any greater payment under Section 2.18 or 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable 91



--------------------------------------------------------------------------------



 
[exhibit101updated098.jpg]
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.21 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.1 as though it
were a Lender; provided that such Participant agrees to be subject to Section
11.2 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. 12.2.2 Certain Pledges. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. 12.3 Assignments. 12.3.1 Permitted
Assignments. Any Lender may, in the ordinary course of its business and in
accordance with Applicable Law, at any time assign to one or more banks or other
entities (“Purchasers”) all or any part of its rights and obligations under the
Loan Documents. Such assignment shall be pursuant to an agreement substantially
in the form of Exhibit 12.3.1. The consent of the Borrower and the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof;
provided, however, that if an Event of Default has occurred and is continuing,
the consent of the Borrower shall not be required; provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof. Such consent shall not
be unreasonably withheld or delayed. Each such assignment with respect to a
Purchaser which is not a Lender or an Affiliate thereof shall (unless each of
the Borrower and the Administrative Agent otherwise consents) be in an amount
not less than the lesser of (i) $5,000,000 or (ii) the remaining amount of the
assigning Lender’s Commitment (calculated as of the date of such assignment) or
outstanding Loans (if the applicable Commitment has been terminated). The
consent of the Issuing Banks (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding). The consent of the Swingline Lender (such
consent not to be 92



--------------------------------------------------------------------------------



 
[exhibit101updated099.jpg]
unreasonably withheld or delayed) shall be required for any assignment
hereunder. No such assignment shall be made to (A) a natural person, (B) the
Borrower or any of its respective Affiliates or Subsidiaries or (C) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause. 12.3.2 Effect; Effective Date. Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Section 12.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitments assigned to such Purchaser but such transferor Lender shall continue
to be entitled to the benefits of Sections 2.18.1, 2.18.2, 2.19, and 2.20 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this paragraph shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2.2. 12.3.3 Assignments by a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the Applicable Percentage
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(i) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon), and (ii) acquire (and fund as appropriate) its full share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then 93



--------------------------------------------------------------------------------



 
[exhibit101updated100.jpg]
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. 12.3.4 Register. The
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at its address for notices referred to in Schedule
1.1-B a copy of each assignment agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. In addition, the Administrative Agent shall
maintain on the Register information regarding the designation, or revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by each of the Borrower and the Issuing Bank, at any
reasonable time and from time to time upon reasonable prior notice. 12.4
Dissemination of Information. The Borrower authorizes each Lender to disclose to
any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement. 12.5 Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 2.19. ARTICLE XIII NOTICES
13.1 Notices. Except as otherwise permitted by Section 2.12 with respect to
Borrowing Notices, Swingline Borrowing Notices and Continuation/Conversion
Notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (i) in the case of the
Borrower or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (ii) in the case of any Lender, at its
address or facsimile number set forth on its Administrative Questionnaire or
(iii) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower in accordance with the provisions of this Section 13.1.
Each such notice, request or other communication shall be effective (x) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (y) if given by mail, 72
hours after such communication is deposited in the mail with first-class postage
prepaid, addressed as aforesaid, or (z) if given by any other means, when
delivered (or, in the case of electronic transmission, received) at the 94



--------------------------------------------------------------------------------



 
[exhibit101updated101.jpg]
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received. 13.2 Change of
Address. The Borrower, the Administrative Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto. ARTICLE XIV COUNTERPARTS; EFFECTIVENESS This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this
Agreement by signing any such counterpart. This Agreement shall become effective
when (a) it has been executed by the Borrower, the Administrative Agent and the
Lenders and each party has notified the Administrative Agent by facsimile
transmission or telephone that it has taken such action and (b) the Borrower has
paid all outstanding fees and other amounts payable by the Borrower in
connection with the termination of the Existing Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic format (e.g., “pdf” or “tif” file format) shall be effective as
delivery of a manually executed counterpart of this Agreement. ARTICLE XV CHOICE
OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 15.1 CHOICE OF LAW. THE
RIGHTS AND DUTIES OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
UNDER THIS AGREEMENT AND THE NOTES (INCLUDING MATTERS RELATING TO THE MAXIMUM
PERMISSIBLE RATE), AND THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. 15.2 Consent To Jurisdiction. Any judicial proceeding brought against
the Borrower with respect to any Loan Document Related Claim may be brought in
any court of competent jurisdiction in The City of New York, and, by execution
and delivery of this Agreement, the Borrower (a) accepts, generally and
unconditionally, the exclusive jurisdiction of such courts and any related
appellate court and irrevocably agrees to be bound by any judgment rendered
thereby in connection with any Loan Document Related Claim and (b) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such a court is an inconvenient
forum. The Borrower hereby waives personal service of process and consents that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its address specified or determined in accordance with the
provisions of Article XIII, and service so made shall be deemed completed on the
third Business Day after such service is deposited in the mail. Nothing herein
shall affect the right of the Administrative Agent, any Lender or any other
Indemnified Person to serve process in any other manner permitted by law or
shall limit the right of the Administrative Agent, any Co-Syndication Agent, 95



--------------------------------------------------------------------------------



 
[exhibit101updated102.jpg]
any Lender or any other Indemnified Person to bring proceedings against the
Borrower in the courts of any other jurisdiction. Any judicial proceeding by the
Borrower against the Administrative Agent or any Lender involving any Loan
Document Related Claim shall be brought only in a court located in the City and
State of New York. 15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING ANY LOAN DOCUMENT RELATED CLAIM. 15.4 LIMITATION ON LIABILITY. TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, NEITHER THE ADMINISTRATIVE AGENT, NOR THE
LENDERS NOR ANY OTHER INDEMNIFIED PERSON SHALL HAVE ANY LIABILITY WITH RESPECT
TO, AND THE BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR, ANY
SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES, AND TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, PUNITIVE DAMAGES SUFFERED BY THE BORROWER IN
CONNECTION WITH ANY LOAN DOCUMENT RELATED CLAIM. 15.5 USA PATRIOT ACT NOTICE.
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act. ARTICLE XVI AMENDMENT AND RESTATEMENT This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the Restatement Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement, nor shall it extinguish, terminate or impair the obligations or
the rights or remedies of the Administrative Agent under the Existing Credit
Agreement, or any other Loan Document. On the Restatement Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans, letters of credit and obligations of the
Borrower outstanding as of such date under the Existing Credit Agreement, shall
be deemed to be loans, letters of credit and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person (including, without limitation, any assignment), except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of the Revolving Loans, together with any
Revolving Loans funded on the Restatement Date, reflect the respective
Commitments of the Lenders hereunder. As of the Restatement Date, the
Commitments of each financial institution party to the Existing Credit Agreement
as a lender that 96



--------------------------------------------------------------------------------



 
[exhibit101updated103.jpg]
has elected not to continue as a Lender under this Credit Agreement and that is
identified on the signature pages hereto as an Exiting Lender (the “Exiting
Lenders”) shall be terminated and permanently reduced to zero. As of the
Restatement Date, each of the Exiting Lenders shall cease to be a party to the
Existing Credit Agreement and shall have no further rights or obligations
thereunder and shall have no rights or obligations hereunder other than as set
forth in this Section (other than any right or obligation, that pursuant to the
Existing Credit Agreement, expressly survives a termination of the Commitments)
and each Exiting Lender shall return to the Borrower any promissory note
executed and delivered by such Borrower to such Exiting Lender pursuant to the
Existing Credit Agreement. Except as expressly amended hereby, each Loan
Document shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. Any reference to the “Agreement,” “Credit
Agreement” or any of the other Loan Documents herein or in any other Loan
Documents shall refer to this Agreement and such other Loan Documents as amended
hereby. [SIGNATURE PAGES FOLLOW] 97



--------------------------------------------------------------------------------



 
[exhibit101updated104.jpg]
IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written. WASHINGTON GAS LIGHT
COMPANY, as Borrower By: _/s/ Douglas I. Bonawitz________________ Name: Douglas
I. Bonawitz Title: Senior Vice President, Chief Financial Officer and Treasurer
SIGNATURE PAGE TO WASHINGTON GAS LIGHT 2019 AMENDED AND RESTATED CREDIT
AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated105.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
Swingline Lender and Lender By: _/s/ Gregory R. Gredvig_________________ Name:
Gregory R. Gredvig Title: Director SIGNATURE PAGE TO WASHINGTON GAS LIGHT 2019
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated106.jpg]
BRANCH BANKING AND TRUST COMPANY, as Co-Syndication Agent, and Lender By: _/s/
Ryan T. Hamilton__________________ Name: Ryan T. Hamilton Title: Vice President
SIGNATURE PAGE TO WASHINGTON GAS LIGHT 2019 AMENDED AND RESTATED CREDIT
AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated107.jpg]
MUFG BANK, LTD., as Co-Syndication Agent, and Lender By: _/s/ Dominic
Yung_____________________ Name: Dominic Yung Title: Director SIGNATURE PAGE TO
WASHINGTON GAS LIGHT 2019 AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated108.jpg]
TD BANK, N.A., as Co-Syndication Agent, and Lender By: _/s/ Vijay
Prasad_______________________ Name: Vijay Prasad Title: Senior Vice President
SIGNATURE PAGE TO WASHINGTON GAS LIGHT 2019 AMENDED AND RESTATED CREDIT
AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated109.jpg]
CANADIAN IMPERIAL BANK OF COMMERCE, as Lender By: _/s/ Tarah
Masniuk_____________________ Name: Tarah Masniuk Title: Director By: _/s/ Randy
Geislinger___________________ Name: Randy Geislinger Title: Managing Director
SIGNATURE PAGE TO WASHINGTON GAS LIGHT 2019 AMENDED AND RESTATED CREDIT
AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated110.jpg]
ROYAL BANK OF CANADA, as Lender By: _/s/_Maria E. Hushovd__________________
Name: Maria E. Hushovd Title: Authorized Signatory SIGNATURE PAGE TO WASHINGTON
GAS LIGHT 2019 AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated111.jpg]
THE BANK OF NOVA SCOTIA, as Lender By: _/s/ David Dewar______________________
Name: David Dewar Title: Director SIGNATURE PAGE TO WASHINGTON GAS LIGHT 2019
AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit101updated112.jpg]
U.S. BANK, NATIONAL ASSOCIATION, as Lender By: _/s/ Patrick
Donohue___________________ Name: Patrick Donohue Title: Officer



--------------------------------------------------------------------------------



 